Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 1 of 137




                                 Exhibit A
                                 Part 1 of 2
                            Corrected Complaint
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                         A (Part 1 of 1) Page 2 of 137
                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                               Richmond Division

          In re:
                                                              Case No.: 19-34574-KRH
                    LeClairRyan PLLC,
                                                              Chapter 7
                           Debtor


          Lynn L. Tavenner, as Chapter 7 Trustee,

                           Plaintiff,

          vs.                                                 Adv. Pro. No.: _______________

          ULX PARTNERS, LLC and UNITEDLEX
          CORPORATION,

                           Defendants.


                                                     COMPLAINT

                   Plaintiff, Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the

        Chapter 7 Trustee (in such capacity, the “Chapter 7 Trustee” or, the “Trustee”) of the bankruptcy

        estate (the “Estate”) of LeClairRyan, PLLC (“LeClairRyan” or the “Debtor”), by her undersigned

        counsel, states the following in support of this Adversary Complaint against Defendants ULX

        Partners, LLC (“ULXP”) and UnitedLex Corporation (“UnitedLex”) (collectively, the “ULX

        Entities” or “Defendants”):


        Erika L. Morabito (VSB No. 44369)
        Brittany J. Nelson (VSB No. 81734)
        FOLEY & LARDNER LLP
        3000 K Street, NW, Suite 600
        Washington, DC 20007-5109
        Telephone: (202) 672-5300
        Telecopy: (202) 672-5399
        emorabito@foley.com
        bnelson@foley.com
        Special Counsel to Lynn L. Tavenner, Esq., the Chapter 7 Trustee of the Estate of LeClairRyan PLLC




4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                        A (Part 1 of 1) Page 3 of 137



                                            NATURE OF THE CASE

                   1.   This case arises from the business failure of Richmond-based law firm

        LeClairRyan. On or about the fall of 2017, the struggling law firm began negotiating a potential

        joint venture with a legal services provider, UnitedLex, which was intended to resolve the firm’s

        financial problems with an infusion of much needed liquidity. In the end, however, rather than

        resolving the Debtor’s financial issues, the actions or inactions of the ULX Entities only served to

        plunge LeClairRyan further into insolvency. In fact, the Defendants, along with certain of the

        Debtor’s directors, officers, and agents (the “LCR Officers and Directors”), prioritized their own

        desires for financial gain and prolonged the Debtor’s lifespan, enabling the Defendants and others

        to improperly and unfairly extract millions of dollars from the Estate, to the detriment of

        LeClairRyan’s creditors.

                   2.   As more fully set forth below, the structure of the ULXP joint venture, and the way

        in which it operated in practice, bestowed insider status on the ULX Entities vis-à-vis the Debtor.

        This resulted in, among other things, the creation of voidable liens and recoverable preferential

        transfers in an amount not less than $17,425,405.50.

                   3.   Irrespective of insider status, the ULX Entities are liable for not less than

        $19,357,282.51 in damages for fraudulent transfers.

                   4.   Moreover, the conspiracy between the ULX Entities and the LCR Officers and

        Directors caused damages in an amount of not less than $42,759,900, including but not limited to

        damages relating and/or arising out of (i) keeping the Debtor operating instead of winding down

        the insolvent law firm; (ii) the Debtor’s conversion from a professional corporation to a

        professional limited liability corporation, a condition precedent to forming the joint venture with

        UnitedLex; (iii) the Debtor’s liquidation of a retirement plan; and/or, (iv) the increase in trade

        payables and account receivables.

4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                                        A (Part 1 of 1) Page 4 of 137



                   5.    Finally, the Defendants’ actions also caused damages and harm to the Estate, in an

        amount of not less than $1,069,51.00 through their misappropriation of funds tendered by clients

        for specific expenses, which were used by the ULX Entities for improper purposes.

                                          JURISDICTION AND VENUE

                   6.    This Court has jurisdiction over the subject matter of this adversary proceeding

        pursuant to 28 U.S.C. § 1334(b).

                   7.    This Court has jurisdiction over the subject matter of this adversary proceeding

        pursuant to 28 U.S.C. § 1334 because this is a civil proceeding arising in or related to the Debtor’s

        Chapter 11 Cases (under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)).

                   8.    This adversary proceeding has been referred to this Court pursuant to 28 U.S.C.

        § 157(a).

                   9.    This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2).

                   10.   This is an adversary proceeding pursuant to Fed. R. Bankr. P. 7001(1), (2) and (8)

        to, among other things, determine the validity, priority, or extent of a lien or other interest in

        property, to disallow, recharacterize or subordinate claims, and to avoid and recover preferential

        and fraudulent obligations and transfers.

                   11.   Venue is proper in this District and this Division pursuant to 28 U.S.C. §§ 1408 and

        1409.

                                                     PARTIES

                   12.   On September 3, 2019, the Debtor commenced the Chapter 11 case by filing a

        voluntary petition for relief under Chapter 11 of the Bankruptcy Code.




                                                          3
4850-3004-5648.2
       Case 20-03142-KRH               Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24            Desc Ex.
                                            A (Part 1 of 1) Page 5 of 137



                   13.     On October 4, 2019, Ms. Tavenner was appointed as the Chapter 7 Trustee for the

        Debtor.1 As Trustee, Ms. Tavenner has the sole authority to bring these claims on behalf of the

        Estate.

                   14.     The Debtor was a law firm run, at different times, by a board of directors and/or

        managers.

                   15.     The Debtor was organized under the laws of the Commonwealth of Virginia.

                   16.     Defendant UnitedLex is a Delaware corporation with its principal place of business

        in Overland Park, Kansas.

                   17.     In September 2018, UnitedLex became a portfolio investment of CVC Capital

        Partners (“CVC”), a private equity and investment advisory firm.

                   18.     Defendant ULXP is a Delaware limited liability company.

                   19.     ULXP was created in 2018 as a joint venture between the Debtor and UnitedLex,

        and was 99% owned by UnitedLex.

                   20.     ULXP was also fully controlled and managed by a special purpose entity wholly

        owned and controlled by UnitedLex.

                                                 STATEMENT OF FACTS

        A.         LeClairRyan’s Dire Financial Status Prior to 2017.

                   21.     LeClairRyan was founded in 1988 by Dennis Ryan and Gary D. LeClair

        (“LeClair”). It initially operated as a regional corporate-focused law firm, headquartered in

        Richmond, Virginia. But LeClairRyan rapidly expanded – ultimately opening offices or acquiring

        firms across the United States.




        1
            See Appointment of Interim Trustee Lynn L. Tavenner, Dkt. No. 175.


                                                                 4
4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                 Desc Ex.
                                        A (Part 1 of 1) Page 6 of 137



                   22.   Fundamental issues of financial mismanagement plagued the firm for years,

        including, but not limited to, over-compensation of certain attorneys, declining revenues, which

        fell short of projections and budgets by millions of dollars, and improper and erroneous accounting

        for certain income and expense items.

                   23.   Beginning at least in 2014, LeClairRyan consistently missed its budget and its

        revenue fell short of projections.

                   24.   By at least the end of 2014, the Debtor was insolvent, or within the zone of

        insolvency, failing to generate sufficient revenue to pay its debts as they became due.

                   25.   In 2017, searching for a lifeline, the Debtor turned to a potential joint venture with

        a third-party, the legal services provider UnitedLex, as a way to address the Debtor’s financial

        difficulties.

        B.         UnitedLex and LeClairRyan Enter Into a Joint Venture.

                   26.   Upon information and belief, UnitedLex specializes in providing a number of non-

        legal services for law firms and legal departments. These non-legal services include “back-office”

        services, such as accounting, marketing, technology, and human resources support. These non-

        legal services also include legal support services, like patent mining, document management, and

        electronic discovery.

                   27.   Upon information and belief, in approximately 2017 UnitedLex sought to move

        beyond merely being a vendor providing legal services to become more of a partner to a

        “constellation” of law firms.

                   28.   The joint venture between UnitedLex and LeClairRyan was intended to be the

        foundation of this proposed “constellation” structure in the United States.




                                                           5
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                  Desc Ex.
                                             A (Part 1 of 1) Page 7 of 137



                   29.      UnitedLex advertised when the joint venture was announced, through ULXP,

        UnitedLex and LeClairRyan sought to “disrupt[] the traditional law firm model with a new

        ‘constellation’ platform that fuses the business and the practice of law.”2

                   30.      Under this model, ULXP would provide its constellation law firms with “market-

        leading technology, new sources of capital, project and knowledge management, process

        innovation, and resource management to deliver maximum value to clients and improve law firm

        economics.”3

                   31.      UnitedLex also advertised that the joint venture with LeClairRyan would be

        “revealed as the most disruptive change to the practice and business of law since lawyers began

        billing their time,” and would give law firms the “ability to provide greater value to their clients

        while operating with significantly improved financial strength.”4

        C.         Initial Negotiations Regarding the ULXP Venture.

                   32.      Negotiations between UnitedLex and LeClairRyan regarding the ULXP venture

        began on or about October 2017.

                   33.      Under the initial terms of the deal, including in a proposal presented to the Board

        of Directors of LeClairRyan (the “LCR Board”) on December 29, 2017 (the “December 29

        Proposal”), UnitedLex would control ULXP, but members of the LeClairRyan leadership team

        would hold senior leadership positions at ULXP.5




        2
          See Business Wire, “UnitedLex and LeClairRyan Achieve a ‘Tour de Force’ with the Launch of ULX Partners”
        (June 13, 2018), available at https://www.businesswire.com/news/home/20180613005287/en/UnitedLex-
        LeClairRyan-Achieve-%E2%80%9CTour-de-Force%E2%80%9D-Launch.
        3
            Id.
        4
            Id.
        5
            A true and correct copy of the December 29 Proposal is attached as Exhibit 1.



                                                                   6
4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                        A (Part 1 of 1) Page 8 of 137



                    34.   Under the terms of the December 29 Proposal, LeClairRyan would contribute all

        of its non-legal intellectual property as well as back office and certain other non-legal staff to

        ULXP, which would then contract with the Debtor to provide an array of services to the firm.

        LeClairRyan would pay a monthly Client Practice Management Services (“CPMS”) fee in return

        for these services.6

                    35.   Under the terms of the December 29 Proposal, LeClairRyan was to receive an

        equity interest in ULXP that would be 5 times the average annual CPMS fees paid to ULXP within

        the first five years of the ten-year agreement.7

                    36.   Under the terms of the December 29 Proposal, LeClairRyan would also receive a

        $20 million loan from ULXP, which would mature in ten years with LeClairRyan “potentially

        making annual pre-payments of 10% of the loan amount provided [LeClairRyan] hits profitability

        benchmarks.”8

                    37.   Upon information and belief, at the time of the December 29 Proposal, the parties

        were also considering an additional $13 million dollar loan to replace LeClairRyan’s then loan

        facilities with its lender, ABL Alliance LLLP, affiliated with and commonly referred to as Virginia

        Commercial Finance (“VCF”).

                    38.   The December 29 Proposal also included terms creating other financial incentives

        for the Debtor’s individual shareholders, including an immediate full redemption of their shares in

        LeClairRyan, the elimination of shareholder capital contribution requirements, and the possibility

        of receiving equity interests in UnitedLex through either annual or performance-based interests

        options.


        6
            Id. at 1.
        7
            Id.
        8
            Id. at 2.


                                                           7
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                            Desc Ex.
                                             A (Part 1 of 1) Page 9 of 137



                   39.      Despite the fact that CVC’s investment in UnitedLex was not formalized and would

        not be announced to the public until September 2018, CVC was an active participant in negotiating

        the deal from the start and, ultimately, was a critical driver of the final terms of the deal.

                   40.      Upon information and belief, behind closed doors, as the transaction was being

        negotiated, CVC was represented as being UnitedLex’s “bankers” and CVC employees

        participated in multiple in-person meetings and discussions with the Debtor, UnitedLex, and

        others, regarding the structure of the transaction and relevant deal terms.

                   41.      For instance, on or about November 22, 2017, UnitedLex CEO Dan Reed (“Reed”)

        told LeClair in an email that “the lead bankers from CVC will be flying to NYC next week to

        review a range of details re: our vision/future” and inviting him to join.9 Jennifer Weiss from

        Greenberg Traurig was also in attendance in this NYC meeting.

                   42.      Yet, when the deal was announced to the public, CVC’s role was entirely omitted,

        such as when Reed touted the fact UnitedLex was “venture-backed by JP Morgan.”10

                   43.      As described further in Paragraphs 94 to 109, below, UnitedLex ultimately required

        that LeClairRyan take several actions as conditions precedent to entering into the ULXP

        transaction. Among these conditions, ULXP required LeClairRyan to convert from a professional

        corporation (PC) to a professional limited liability corporation (PLLC).

        D.         The Deal Changes Upon UnitedLex Learning of LeClairRyan’s Financial Position.

                   44.      During the winter and spring of 2018, the parties engaged in due diligence for the

        joint venture.




        9
            A true and correct copy of the November 22, 2017 email from Reed to LeClair is attached as Exhibit 2.
        10
          UnitedLex Partners: What exactly is it? Legal IT Insider (Aug. 8, 2018) https://legaltechnology.com/unitedlex-
        ulx-partners-what-exactly-is-it/.


                                                                   8
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                   Desc Ex.
                                             A (Part 1 of 1) Page 10 of 137



                   45.      Even though CVC was not a party to the transaction — its investment in UnitedLex

        would only be made public several months after ULXP was announced — CVC was, however,

        given access to confidential due diligence information related to the transaction.

                   46.      There was concern at the time from UnitedLex’s counsel that CVC was receiving

        more information than UnitedLex. For example, in a February 18, 2018 email, Reed noted that

        “[Greenberg] want[s] me to ensure that our board has the same level of information as has been

        provided to CVC to avoid any claim of unequal information. . . .”11

                   47.      On or about January 2018, UnitedLex hired a third-party, Doug Benson (“Benson”)

        of SB2 Consultants (“SB2”), to conduct due diligence and assess the Debtor’s finances.

                   48.      Benson provided his initial consulting report to UnitedLex on March 21, 2018 (the

        “Benson Report”).12

                   49.      The Benson Report gave United Lex insight into the poor and troubling condition

        of LeClairRyan’s finances.

                   50.      In a March 21, 2018 email from Reed to LeClairRyan’s then-CEO Erik Gustafson

        (“Gustafson”) and LeClair (the “March 21-22 Reed Email Chain”), Reed described the findings

        contained in the Benson Report, explaining that “[Benson’s] findings and conclusions paint a

        picture different than I expected re: LeClairRyan’s current liquidity. [Benson] goes as far as to

        raise a question of going concern given current obligations and being at the limit of its credit line

        and partner stability.”13 (emphasis added).




        11
             A true and correct copy of the February 18, 2018 email from Reed is attached as Exhibit 3.
        12
             A true and correct copy of the Benson Report is attached as Exhibit 4.
        13
             A true and correct copy of the March 21-22 Reed Email Chain is attached as Exhibit 5, at 3.



                                                                    9
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                         A (Part 1 of 1) Page 11 of 137



                    51.   In the March 21-22 Reed Email Chain, Reed further noted that “CVC and my board

        will question why we would provide funds for any purpose other than to ensure sufficient liquidity

        to prove that the firm is in fact on the right path…we also need to discuss the potential of a tiered

        structure of cash infusion to ensure LeClairRyan has the fuel to expand….”14

                    52.   In response to the March 21-22 Reed Email Chain, Gustafson provided a detailed

        rebuttal to the issues identified in the draft Benson Report and the concerns noted in the March 21-

        22 Reed Email Chain. Gustafson claimed that LeClairRyan’s “future is more secure with more

        upside if we proceed with the JV;” specifically noting the need for the cash infusion to

        “immediately eliminate[] our bank debt and accelerate[] our cash generation.”15

                    53.   As of March 22, 2018, UnitedLex knew, or should have known, that LeClairRyan

        was insolvent or in the zone of insolvency.

                    54.   For instance, replying to Gustafson’s response to the March 21-22 Reed Email

        Chain, Reed stated, in relevant part:

                          [t]he real challenge is liquidity for [LeClairRyan]. I was not
                          expecting that [UnitedLex] would make the capital return, takeover
                          the debt (which does not help [LeClairRyan] in terms of new
                          liquidity) AND then have to infuse material cash to ensure the
                          firm can survive. Doug’s take away from [Dwight Jones] is that
                          every day begins with a review of cash and serious concerns over
                          the current situation. Doug [Benson] has not come across a firm
                          that is in [LeClairRyan]’s current cash position, and has expressed
                          serious concern with its status as a going concern…I also did not
                          fully realize until seeing [the Benson Report] that so many partners
                          have left in just the last few months – and the corresponding impact
                          on growth/recruitment related cash needs. Again, a pro forma cash
                          analysis needs to be done asap so I can fully understand beyond our
                          ‘deal infusion,’ how much is needed to operate the firm without
                          being in the perpetual red zone.16


        14
             Id.
        15
             Id.
        16
             Id. at 1.


                                                          10
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                       Desc Ex.
                                             A (Part 1 of 1) Page 12 of 137



        (emphasis added).

        E.          UnitedLex and LeClairRyan Seek Legal Opinions to Support the Joint Venture.

                    55.     LeClairRyan received legal advice with respect to the planned joint venture from

        Hinshaw & Culbertson LLP (“Hinshaw”).

                    56.     Upon information and belief, UnitedLex also received legal advice with respect to

        the planned joint venture from Hinshaw.

                    57.     Hinshaw’s role advising the parties was described in a March 19, 2018 executive

        summary of the contemplated transaction prepared for LeClairRyan’s members (the “Project ULX

        Executive Summary”).17

                    58.     The Hinshaw Summary states that LeClairRyan “individually engaged” Hinshaw

        to provide “an ethics opinion for the benefit of [LeClairRyan] confirming that the overall proposed

        transaction and deal structure are legal and ethical.”18

                    59.     The Hinshaw Summary also states that UnitedLex “separately engaged Hinshaw,

        as well as other counsel, for its own benefit and opinion.”19

                    60.     UnitedLex had previously received a legal opinion from Hinshaw dated July 25,

        2017 (the “July 2017 ULX Opinion”), regarding a similar joint venture transaction with another

        law firm.20

                    61.     The July 2017 ULX Opinion cautioned that UnitedLex could not “under any

        circumstances have an ownership interest in [the law firm], or exercise any management or




        17
             A true and correct copy of the March 19, 2018 Project ULX Executive Summary is attached as Exhibit 6.
        18
             Id. at 9.
        19
             Id.
        20
             A true and correct copy of the July 25, 2017 ULX Opinion is attached as Exhibit 7.



                                                                   11
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                            Desc Ex.
                                             A (Part 1 of 1) Page 13 of 137



        control over [the law firm], or over the provision of legal services by [the law firm]” (emphasis

        in original).21

                    62.     The July 2017 ULX Opinion was referenced in term sheets prepared on or about

        October 2017, which began to sketch out the proposed transaction between UnitedLex and

        LeClairRyan.

                    63.     These early term sheets relied on the July 2017 ULX Opinion, among others, to

        claim that the deal under discussion was “[f]ully compliant with [the] Rules of Professional

        Conduct.”22

                    64.     Following discussions between Hinshaw, LeClairRyan’s then-General Counsel,

        Lori Thompson (“Thompson”), and others, Hinshaw provided the Debtor with an initial opinion

        letter on March 27, 2018.23

                    65.     A revised version of the opinion letter was provided to Thompson the following

        day (the “March 28, 2018 Opinion Letter”).24

                    66.     The March 28, 2018 Opinion Letter was provided to the LCR Board in advance of

        its vote to approve entering into the ULXP transaction.

                    67.     However, the March 28, 2018 Opinion Letter was premised upon facts relevant to

        earlier versions of the deal terms and not the terms actually under negotiation at the time it was

        issued.




        21
             Id. at 6.
        22
             A true and correct copy of the October 10, 2017 Draft Summary of Terms is attached as Exhibit 8.
        23
             A true and correct copy of the March 27, 2018 initial opinion from Hinshaw is attached as Exhibit 9.
        24
             A true and correct copy of the March 28, 2018 Opinion Letter is attached as Exhibit 10.



                                                                   12
4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                        A (Part 1 of 1) Page 14 of 137



                    68.   For example, the March 28, 2018 Opinion Letter included references to “ULFS” –

        United Law Firm Solutions – which was the name the parties had used for the joint venture during

        negotiations in or around the Fall of 2017.25

                    69.   Notably, the March 28, 2018 Opinion Letter did not include any discussion

        affirmatively stating that UnitedLex would not have an “ownership interest in” LeClairRyan or

        that UnitedLex would not “exercise any management or control” over LeClairRyan.

                    70.   The March 28, 2018 Opinion Letter was never updated, not even after the structure

        and operation of the joint venture were revised prior to the effective date of the agreements creating

        ULXP, nor after aspects of the agreements creating ULXP were amended in or around the end of

        2018.

                    71.   Upon information and belief, LCR Officers and Directors made false and/or

        misleading statements to Hinshaw regarding the nature of the ULXP transaction.

                    72.   Upon information and belief, UnitedLex made false and/or misleading statements

        to Hinshaw regarding the nature of the ULXP transaction.

        F.          Despite Knowing of LeClairRyan’s Insolvency, the Debtor and UnitedLex Move
                    Forward to Create the Joint Venture.

                    73.   Despite expressing serious reservations once they learned the true extent of

        LeClairRyan’s insolvency, CVC and UnitedLex pushed forward with the ULXP venture.

                    74.   Once the Debtor’s financial situation was known, UnitedLex restructured the

        proposed transaction between ULXP and LeClairRyan (the “Proposed Transaction”) to reduce the

        immediate financial benefits to the Debtor and bestow more control over the Debtor’s operations

        to ULXP, to the detriment of the Debtor’s creditors.




        25
             Id. at 2.


                                                          13
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                                             A (Part 1 of 1) Page 15 of 137



                    75.     First, CVC and UnitedLex immediately took the additional loans of up to $33

        million off the table due to serious concerns about LeClairRyan’s liquidity and earning potential.

                    76.     Thus, UnitedLex gave no new money to LeClairRyan as a part of the transaction.

                    77.     Second, the Debtor’s equity interest in the venture was reduced, ultimately to

        merely 1%.

                    78.     Third, the Debtor and ULXP entered into an expansive Master Services Agreement

        (the “MSA”) on or about April 4, 2018.26

                    79.     Pursuant to the MSA, ULXP took control of certain delineated “responsibilities” of

        the Debtor.27

                    80.     The breadth of these responsibilities is best illustrated by a section of the MSA

        entitled “Provider & Law Firm Responsibilities,” which listed the contemplated responsibilities of

        ULXP in regards to several essential functions, including “Legal Operations & Administration,”

        “Client Relations & Business Development,” “Marketing & Communications,” “Conflicts &

        Engagement Management,” “Value Pricing & Legal Project Management,” “Human Resources,”

        “Talent Development,” and “Technology, Data & Security.”

                    81.     The level of control assumed by ULXP over the core law firm functions is apparent

        from the descriptions of ULXP’s responsibilities under the MSA, which stated that ULXP would,

        among other things:

                    a.      “Provide coordinated professional legal business operations services to Law
                            Firm in support of Law Firm’s delivery of legal services to its clients.”

                    b.      “Propose ongoing business operations efficiencies and enhancements to
                            Law Firm in support of (a) Law Firm’s service delivery to its clients, (b) the



        26
             A true and correct copy of the April 29, 2018 MSA is attached as Exhibit 11.
        27
             Id. at 1-2.


                                                                   14
4850-3004-5648.2
       Case 20-03142-KRH          Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                 Desc Ex.
                                       A (Part 1 of 1) Page 16 of 137



                        successful implementation of the Services, and (c) accomplish the goals of
                        this Agreement.”

                   c.   “Conduct and share client acquisition and expansion financial planning and
                        profitability analysis in conjunction with identifying and securing new or
                        expanded business opportunities.”

                   d.   “Manage all market-facing communications and marketing collateral,
                        including Law Firm’s website.”

                   e.   “Propose, enhance and drive legal project management and value pricing
                        strategies for Law Firm in support of Law Firm’s service delivery to its
                        clients.”

                   f.   “Conduct and share client and matter financial planning and profitability
                        analysis with Law Firm on a client, matter and practice group level.”

                   g.   “Propose, negotiate and drive alternative fee arrangements and other pricing
                        strategies supported by matter and portfolio budgets that align with client
                        business objectives and Law Firm financial objectives.”

                   h.   “Communicate directly with Law Firm and clients regarding the progress
                        and status of budgets and scope of work.”

                   i.   “Manage employee relations issues and performance management issues at
                        Law Firm and the Provider.”

                   j.   “Identify, develop and propose compensation for Law Firm non-Members
                        based on market data.”

                   k.   “Set compensation for the Provider employees based on market data and
                        periodically evaluate and adjust based on the performance and contribution
                        of the employees.”

                   l.   “Identify, recruit and hire timekeepers and professional staff at the Provider
                        and identify, recruit and facilitate the hiring of timekeepers (including
                        lateral partners) and professional staff at the Law Firm.”

                   m.   “Manage and ensure the efficient functioning of Law Firm and Provider
                        offices.”

                   n.   “Track and manage efficient Law Firm time entry compliance.”

                   o.   “Track and manage [work-in-progress], write downs and write-offs.”

                   p.   “Drive timely billing and collections, including communicating directly
                        with clients on behalf of Law Firm regarding the transmission of bills and
                        collection of receivables.”


                                                          15
4850-3004-5648.2
       Case 20-03142-KRH               Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24             Desc Ex.
                                            A (Part 1 of 1) Page 17 of 137



                   82.      Once the ULXP transaction was consummated, the Debtor was no longer able to

        function on its own without the support of the ULX Entities.

                   83.      The MSA also provided for fees to ULXP to be calculated under a combination of

        factors, including what the MSA described as “Invoice Fees” related to “Operations Services” and

        “Production Services.”28

                   84.      The Operations Services Fees related to ULXP’s provision of the different back

        office and other non-legal services that LeClairRyan transitioned to it.29

                   85.      The Production Services Fees were established through “a calculation that is based

        on member distributable income and accrued revenue,” which are fees from the Debtor’s legal

        services.30

                   86.      Thus, pursuant to the Production Services Fees, ULXP was to be compensated

        based on net profits of the law firm from its provision of legal services.

                   87.      Upon information and belief, ULXP was sharing in fees from LeClairRyan’s legal

        practice, which is prohibited by the Virginia State Bar Rules of Professional Conduct (the “Rules

        of Professional Conduct”).

                   88.      The MSA included a caveat that “the payment of the Invoiced Fees shall be adjusted

        from time to time in order to account for the cash flow needs of the Law Firm.”31

                   89.      Along with the MSA, the parties entered in the following additional agreements

        governing the arrangement (collectively, with the MSA, the “JV Agreements”): (1) Amended and

        Restated Limited Liability Company Agreement among ULXP, UnitedLex as the Class A Member



        28
             See MSA, supra n. 26, at 10-12.
        29
             Id.
        30
             Id.
        31
             Id.


                                                            16
4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24           Desc Ex.
                                        A (Part 1 of 1) Page 18 of 137



        and Managing Member, and LeClairRyan as the Class B Member (effective April 4, 2018);

        (2) Subscription Agreement between LeClairRyan and UnitedLex for LeClairRyan’s purchase of

        Class B Common Interest (effective April 4, 2018 and including the Operating Agreement as

        Exhibit B); (3) Contribution Agreement between ULXP and LeClairRyan (effective April 4,

        2018); and (4) Shared Personnel and Services Agreement (“Shared Personnel Agreement”)

        between UnitedLex and ULXP (made as of April 4, 2018 and effective as of April 29, 2018).

                   90.   Together, the JV Agreements granted the ULX Entities unprecedented control over

        the operation of the Debtor law firm.

                   91.   The Defendants used the JV Agreements to influence and control LeClairRyan’s

        decision-making and require LeClairRyan to pay them ahead of other creditors.

                   92.   The Defendants also used the JV Agreements to influence and control

        LeClairRyan’s decision-making, including requiring LeClairRyan to inappropriately misuse funds

        tendered by clients for specific costs and expenses.

                   93.   At the time the JV Agreements were executed, the LCR Board knew, or should

        have known, that LeClairRyan was insolvent or in the zone of insolvency.

        G.         As a Condition of the Joint Venture, LeClairRyan Converted from a Professional
                   Corporation to a Professional Liability Corporation and Liquidated its Deferred
                   Compensation and Supplemental Retirement Plans.

                   94.   As a condition precedent to entering into the ULXP transaction, ULXP required

        LeClair Ryan to convert its corporate form from a PC to a PLLC.

                   95.   LeClairRyan converted from a PC to a PLLC as of March 31, 2018 (the

        “Conversion”).

                   96.   The PLLC flow-through structure allowed for a single level of taxation on any

        capital gains that would have resulted from the shareholders’ equity in ULXP.



                                                        17
4850-3004-5648.2
       Case 20-03142-KRH                   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                 Desc Ex.
                                                A (Part 1 of 1) Page 19 of 137



                    97.      The effects of the Conversion were described in a March 22, 2018 email from

        Gustafson to Reed, which explained that one consequence of the Conversion was that the firm was

        able to “materially reduce [its] monthly cash burn [in 2018] by another $450k per month” (the

        “March 22, 2018 Gustafson Email”).32

                    98.      In the March 22, 2018 Gustafson Email, Gustafson explained that the Conversion

        also allowed the firm to “pay about $30 million in partner draws on a tax deferred basis” which

        “create[d] a significant retention incentive through 2023, especially for [LeClairRyan’s] biggest

        producers, because early departure can trigger a recapture tax event.”33

                    99.      As the firm had previously explained to its shareholders in materials provided in

        advance of a February 24, 2018 meeting to approve the Conversion, “[r]etention of Partners via

        the equity incentive [was] a key requirement for ULX.”34 (emphasis added.) The “conversion to

        an LLC to avoid double tax” was seen as “evidence [of] the value [LeClairRyan] place[d] in that

        incentive.”35

                    100.     Certain accounting-related aspects of the Conversion are currently the subject of an

        IRS audit.

                    101.     The IRS filed a proof of claim in the bankruptcy (Claim No. 252), which, among

        other things, asserts a priority claim in the estimated amount of $4,759,175.17, based on the tax

        returns prepared in conjunction with the transaction and the accounting methods used therein.




        32
             See Exhibit 5, supra n. 13.
        33
             Id. at 2.
        34
          A true and correct copy of the Conversion to LLC Net Cash Benefits Summary, an attachment to a February 24,
        2018 email to Shareholders, is attached as Exhibit 12.
        35
             Id. at 3.


                                                              18
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                      Desc Ex.
                                             A (Part 1 of 1) Page 20 of 137



                   102.     In addition, in connection with the ULXP transaction then-under negotiation, the

        LCR Board voted to terminate the firm’s Deferred Compensation and Supplemental Retirement

        plans effective as of December 29, 2017.

                   103.     The effect of this termination was that the plan balances, totaling an amount not

        less than $12 million, became eligible to be transferred to shareholders beginning on or about

        December 29, 2018.

                   104.     Although these payments would have ordinarily been taxable to the shareholders

        receiving payments from the terminated plans, the tax savings realized from LeClairRyan’s

        conversion from a PC to PLLC were passed through to the individual shareholders, who were able

        to use those net operating losses to offset the taxes that would have been owed on the distributions.

                   105.     LeClairRyan recognized this benefit in a January 13, 2018 draft summary of the

        Conversion prepared for its shareholders, which noted that “[t]hose distributions ordinarily would

        be taxable to the Partners, but it is anticipated that the approximately $3 million in projected PLLC-

        related tax savings to Partners will effectively offset much of the tax.”36

                   106.     The termination and subsequent payments from the Deferred Compensation and

        Supplemental Retirement plans diverted funds from the Debtor’s creditors.

                   107.     At or around the time of the transaction, the LCR Board and the LCR Officers and

        Directors breached their fiduciary duties of care and loyalty by, among other things, entering into

        the ULXP joint venture which gave control of LeClairRyan to a non-lawyer, authorizing and

        directing LeClairRyan to enter into the Conversion, terminating the firm’s Deferred Compensation

        and Supplemental Retirement plans, misappropriating funds tendered to the Debtor by its clients




        36
             A true and correct copy of the January 13, 2018 Project 100 Summary is attached as Exhibit 13.


                                                                  19
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                 Desc Ex.
                                         A (Part 1 of 1) Page 21 of 137



        for specific expenses, facilitating fraudulent and preferential transfers, and/or making misleading

        or false statements to professional consultants.

                   108.   The ULX Entities aided and abetted the LCR Board’s breach of its fiduciary duties

        of care and loyalty and conspired with the LCR Officers and Directors to breach the duties owed

        to the Debtor and its shareholders, clients, and creditors

                   109.   As a result of their breaches of fiduciary duties of care and loyalty, including their

        decision to enter into the ULXP transaction, instead of winding down the insolvent law firm, the

        LCR Officers and Directors caused significant damages to the Estate in an amount not less than

        $42,759,900.

        H.         ULXP Controls LeClairRyan Through the Joint Venture.

                   110.   Following the execution of the MSA and JV Agreements, the ULX Entities worked

        as managing agents for the Debtor.

                   111.   The ULX Entities were in charge of key functions, such as accounting, marketing,

        conflict management, and business development.

                   112.   The ULX Entities accessed the Debtor’s financial and other confidential

        information essential to the operation of the Debtor.

                   113.   Upon information and belief, the ULX Entities also incurred expenses on the

        Debtor’s behalf.

                   114.   The ULX Entities also made personnel decisions regarding the Debtor’s personnel.

                   115.   ULXP Employees were the directors of the following key operations at

        LeClairRyan: Chief Operating Officers/Chief Client Services Officers, SVP Human Resources,

        Director – Engagement Management, Director – Practice Management & Attorney Integration,

        and Director – Marketing and Business Development.



                                                            20
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                           Desc Ex.
                                             A (Part 1 of 1) Page 22 of 137



                   116.     ULXP Employees regularly held themselves out to the public to be employees and

        decision-makers of LeClairRyan.

                   117.     For instance, in February 2019, Josh Rosenfeld held himself out to a key vendor of

        LeClairRyan, Proxios, as the “Chief Operating Officer” of LeClairRyan, as well as an employee

        authorized to enter into business transactions on behalf of UnitedLex and ULXP.37

                   118.     In an August 8, 2018 email to Reed and UnitedLex CFO Nicholas Hinton

        (“Hinton”), along with certain ULXP directors, Peter Krakaur, then the UnitedLex Vice President,

        Legal Business Solutions (“Krakaur”), illustrated the operation of ULXP and UnitedLex.38 A

        PowerPoint attached to the email illustrated the service arrangement employed at that time

        alongside UnitedLex’s ideal arrangement, which was to integrate ULXP and LeClairRyan fully

        into UnitedLex’s systems and processes.

                   119.     The diagram, reproduced below, shows a slow movement to full integration and

        dominance by UnitedLex – despite noted “potential issues” that would result from such a course

        of action.39




        37
             A true and correct copy of the February 18, 2019 email from Rosenfeld to Proxios is attached as Exhibit 14.
        38
             A true and correct copy of the August 8, 2018 email from Krakaur to Reed and Hinton is attached as Exhibit 15.
        39
          A true and correct copy of the PowerPoint, which was attached to the August 8, 2018 email from Krakaur to Reed
        and Hinton, is attached as Exhibit 16.

                                                                   21
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                    Desc Ex.
                                             A (Part 1 of 1) Page 23 of 137



                    120.    In explaining the illustration in the PowerPoint, Krakaur explicitly described the

        ULX Entities’ plan:

                            Slides 3+4 convey the concept of how ULXP is practically operating
                            as it did pre April 29 when operations was part of [LeClairRyan].
                            We are slowly and necessarily integrating UXP (sic) operations
                            (including finance) with [UnitedLex]. That said, we still need to
                            service [LeClairRyan] as a law firm. Over time, we will shift ULXP
                            (and [LeClairRyan]) towards [UnitedLex] systems and processes.
                            The art is doing it in a way that pulls [LeClairRyan] partners along
                            with us given cultural and other limitations we discussed earlier
                            regarding law firm partners and their business acumen.40

                    121.    As Krakaur stated in a subsequent August 10, 2018 email, “ULXP is now the owner

        of the business of law.”41 (emphasis added).

                    122.    Explaining further, Krakaur wrote, “[w]e all know law firms do not operate as a

        business. ULXP is designed to change that. Given the nature of the relationship, the agreements,

        and the practical aspects of us running the law firm, we need to consider carefully on how we

        communicate these specific actions and where and how we push partners to achieve our plan.”42

                    123.    The Debtor’s financial condition forced the ULX Entities to reluctantly accept an

        arrangement where the Debtor would ultimately receive between $10 to $12 million in cash flow

        float, through the ULX Entities’ provision of services as well as by taking over payment of vendor

        fees, while receiving limited to no payments from LeClairRyan (the “Cash Flow Float”).

        I.          The ULX Entities and CVC Grow Concerned Over LeClairRyan’s Ability to Repay
                    ULXP.

                    124.    ULX Entities and CVC were concerned about LeClairRyan’s ability to repay the

        investments and the Cash Flow Float being provided to the firm.



        40
             Id. at 2-3.
        41
             A true and correct copy of the August 10, 2018 email from Krakaur is attached as Exhibit 17.
        42
             Id.


                                                                   22
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                     Desc Ex.
                                             A (Part 1 of 1) Page 24 of 137



                   125.     One reason that the ULX Entities and CVC were concerned was because CVC

        would be drawing its funding lines to extend the credit to LeClairRyan.

                   126.     On or about July 2018, CVC contemplated capping the Cash Flow Float at $8.5

        million and thought about seeking a commitment from LeClairRyan that any incremental amounts

        would be subject to different payment terms.43

                   127.     CVC, in particular, had been concerned about LeClairRyan’s finances and, during

        the negotiations had been focused on the growth of the float amounts and sought to include terms

        in the agreements to protect their investment, including proposing a term saying that payments to

        ULXP would have priority over distributions to LeClairRyan’s members. However, these terms

        were ultimately not included.

                   128.     The Cash Flow Float, however, was premised on (1) increased profitability by

        LeClairRyan and (2) the ULX Entities systems further optimizing that profitability by allowing

        attorneys to focus on the practice of law.

                   129.     Yet, because of LeClairRyan’s continued and sustained financial problems, the

        ULX Entities knew or should have known that LeClairRyan did not have sufficient funds to pay

        its obligations as they came due – including making payments on the Cash Flow Float provided

        by the ULX Entities.

        J.         The ULX Entities Sought to Elevate ULXP’s Priority Over Other Unsecured
                   Creditors through an $8 Million Dollar Promissory Note.

                   130.     By the end of 2018, the Debtor was continuing to experience shareholder defections

        and declining revenue.




        43
             A true and correct copy of the July 2, 2018 email from Mohit Goyal is attached as Exhibit 18.


                                                                   23
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24             Desc Ex.
                                             A (Part 1 of 1) Page 25 of 137



                   131.     By the end of 2018, the Debtor owed the ULX Entities fees totaling more than $12

        million.

                   132.     In April 2019, a year after entering in the joint venture and five months before the

        Debtor would file for bankruptcy protection, ULXP and the Debtor entered into an Outstanding

        Deferred Loan Promissory Note in the principal amount of $8 million (the “ULXP Note”)44 and

        an accompanying Security Agreement (the “ULXP Security Agreement”).45

                   133.     Both documents were signed on April 4, 2019 but backdated to December 20, 2018.

                   134.     Under the terms of the ULXP Note, the Debtor agreed to pay ULXP the principal

        amount of $8 million for alleged fees owed by the Debtor to ULXP under the MSA.

                   135.     Under the terms of the ULXP Note, no payments were to be made until its maturity

        date on June 30, 2023.46

                   136.     The debt that formed the center of the purported loan consisted entirely of prior

        advances made by the ULX Entities to the Debtor.

                   137.     The result of the ULXP Note was to elevate ULXP’s priority over other unsecured

        creditors.

                   138.     The Debtor was undercapitalized at the time the ULXP Note and Security

        Agreement were executed.

                   139.     That the ULXP Note was, in reality, an equity infusion is evidenced in part by the

        fact that the Debtor was undercapitalized at the time the ULXP Note and Security Agreement were

        executed.




        44
             A true and correct copy of the ULXP Note is attached as Exhibit 19.
        45
             A true and correct copy of the ULXP Security Agreement is attached as Exhibit 20.
        46
             See ULXP Note, supra n. 44 at §§ 1, 3.


                                                                  24
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                   Desc Ex.
                                             A (Part 1 of 1) Page 26 of 137



                   140.     Despite the premise of a loan, on January 22, 2019, Christopher Lange (“Lange”),

        a LeClairRyan attorney and the former Corporate Secretary, sent revisions to the ULXP Note to

        the ULX Entities’ outside counsel, and to the UnitedLex team, explaining that, via his changes,

        “we wanted to present a note that our lender [VCF] …would see as being equity like in that it is

        being paid from the return on our equity investment in [ULXP].”47

                   141.     This effort proved successful. On January 31, VCF informed the Debtor that it

        approved the leverage ratio calculation so that the $8 million would be treated as equity, saying

        “[t]he [UnitedLex] Deferred Loan Promissory Note is to be added to Net Equity and subtracted

        from Total Liabilities as you have presented here in.”48

                   142.     United Lex knew or should have known that the ULXP Note was treated as equity

        by VCF.

                   143.     ULXP knew or should have known that the ULXP Note was treated as equity by

        VCF.

                   144.     At all times, from April 2018 to September 2019, the Defendants knew or should

        have known that the ULX Entities were providing equity and investing into the Debtor.

                   145.     At all times, from April 2018 to September 2019, the Defendants knew or should

        have known that the Debtor was not sufficiently capitalized to pay back the ULXP Note.

                   146.     LeClairRyan never made a single payment under the ULXP Note.




        47
             A true and correct copy of the January 22, 2019 email from Lange is attached as Exhibit 21.
        48
             A true and correct copy of the January 31, 2019 email from VCF attached as Exhibit 22.


                                                                   25
4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                        A (Part 1 of 1) Page 27 of 137



        K.         The Defendants Take Further Control of the Debtor, Prioritizing Payments to
                   ULXP Over All Others and Encouraging the Debtor to Misappropriate Funds
                   Tendered by the Debtor’s Clients for Specific Expenses.

                   147.   In or around January 2019, the ULX Entities began to convene regular meetings

        with LeClairRyan’s CFO, Dwight Jones (“Jones”), and other LCR Board members to discuss cash

        flow.

                   148.   Upon information and belief, in these meetings, Jones would meet with Hinton and

        the UnitedLex Controller to discuss 13-week cash flow forecasts and to address the payment

        installments for the ULX Entities.

                   149.   Hinton insisted that Jones prepare these 13-week cash flow forecasts, which

        showed weekly cash receipts and potential cash disbursements. This type of cash flow forecast is

        most often used in situations where a company enters financial distress in order to provide visibility

        into the company’s short-term options

                   150.   In connection with these meetings and discussions, Hinton also decided which of

        the firm’s key vendors needed to be paid.

                   151.   These regular meetings became avenues for the ULX Entities to exert their control

        and ensure that their invoices were paid ahead of other creditors.




                                                          26
4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24           Desc Ex.
                                        A (Part 1 of 1) Page 28 of 137



                   152.   As demonstrated by the chart below, between November 2018 and the Petition

        Date, payables due and owing from the Debtor to ULXP decreased by approximately 30.7%, while

        the Debtor’s payables due and owing to all other creditors increased by approximately 181%:




                   153.   The ULX Entities continued to demand weekly payments, with the Debtor’s stated

        payment amounts needing to be at least $2 million a month.

                   154.   The ULX Entities would demand these payments, regardless of what other higher

        priority vendor payments were outstanding.

                   155.   Through these meetings, it was clear that the ULX Entities made the decisions

        about who was to be paid and when.




                                                        27
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                    Desc Ex.
                                             A (Part 1 of 1) Page 29 of 137



                   156.     For example, in an email dated February 21, 2019, Jones explained that the Debtor

        would not be issuing a weekly payment to ULXP due to the need to handle outstanding payables

        for client reimbursements.49

                   157.     In response, Hinton sent an email to Gustafson asking him if this was

        LeClairRyan’s position and noting that “[UnitedLex] is not the lowest priority vendor. We are not

        LCR’s bank.”50

                   158.     Based on pressure exerted by the ULX Entities, the Debtor improperly prioritized

        payments to ULXP, to the detriment of other creditors and clients.

                   159.     Upon information and belief, there were also instances in which the Debtor did not

        pay expenses, such as client court fees or lease payments, at the direction of the ULX Entities.

                   160.     Upon information and belief, in certain of these instances, individual attorneys had

        to pay for client fees out of pocket to avoid missing client deadlines.

                   161.     Upon information and belief, in other instances, the Debtor would not pay vendors

        who were handling aspects of clients’ cases, even though the client had tendered funds to

        LeClairRyan for the purpose of paying those vendors.

                   162.     The ULX Entities encouraged LeClairRyan to commingle funds tendered by clients

        for specific expenses with operational funds that were used for other payments.

                   163.     The ULX Entities pushed back against efforts by the Debtor to cease, or limit, the

        practice of commingling client and operational funds as the firm approached bankruptcy.

                   164.     Indeed, Bruce Matson (“Matson”), the Debtor’s former Chief Legal Officer, had

        previously raised this issue to the Debtor’s senior leadership by 2016. Matson explained that funds



        49
             A true and correct copy of the February 21, 2019 email from Jones is attached as Exhibit 23.
        50
             Id.


                                                                   28
4850-3004-5648.2
       Case 20-03142-KRH                Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                            Desc Ex.
                                             A (Part 1 of 1) Page 30 of 137



        tendered by clients, even those related directly to a client disbursement, were not being used for

        their earmarked purpose and were being intermingled and used to fund the Debtor’s operations.

                   165.     Matson even expressed that the mismanagement of funds tendered by clients was

        “tantamount to misusing (intentionally) client trust funds.”51

                   166.     Hinton was told by LCR Officers and Directors that these funds should not be used

        for any other purpose other than the purpose that the client intended.

                   167.     Despite this warning, in an April 10, 2019 email discussing this issue, Hinton told

        Jones, the then-Chief Financial Officer, to use the funds given to LeClairRyan by clients for

        expenses for its creditors, instead of “restrict[ing] the liquidity of the firm by creating artificial

        restricted cash pools.”52

                   168.     This mishandling of these funds, related mismanagement of client affairs, and

        neglect of other important financial obligations in order to prioritize payments to ULXP was a

        further violation of fiduciary duties owed by the LCR Officers and Directors, including to its

        clients and creditors.

        L.         The Novellus Law Group, the Ultimate Demise of ULXP, and the Final Act Pushing
                   LeClair Ryan into Bankruptcy.

                   169.     On or about early 2019, the Debtor’s financial condition worsened.

                   170.     At that time, the Debtor and the ULX Entities embarked on an initiative known as

        “Project Modern.”

                   171.     Project Modern was a last-ditch effort to keep the Debtor from filing bankruptcy

        whereby the ULX Entities sought to take even greater control of the Debtor.




        51
             A true and correct copy of the May 2, 2016 email from Matson to Gustafson is attached as Exhibit 24.
        52
             A true and correct copy of the April 10, 2019 email from Hinton is attached as Exhibit 25.


                                                                   29
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                                         A (Part 1 of 1) Page 31 of 137



                   172.   Project Modern morphed into the idea of creating a new law firm called the

        Novellus Law Group (“NLG”).

                   173.   Presented to the Debtor’s members on or around May 2019, the NLG concept

        involved forming a new partnership with UnitedLex in which certain of the Debtor’s members

        would move back to a W-2 compensation model, with only modest personal capital requirements

        and bonuses based on specific and personalized management objectives. UnitedLex would be

        compensated by utilizing a legal and management fee structure and retaining an $8 million dollar

        investment.

                   174.   NLG was not intended to simply be a continuation of LeClairRyan, but rather a

        new entity that retained LeClairRyan’s profitable members while leaving certain debt and other

        liabilities, including but not limited to real estate leases and technology costs, with LeClairRyan,

        which would have been wound down.

                   175.   Under the proposal, the debts owed by LeClairRyan to UnitedLex would be

        assumed by the newly-formed NLG.

                   176.   Other debt, including but not limited to debt to former shareholders and landlords,

        would not have been assumed by NLG.

                   177.   To incentivize them to join NLG, certain of the Debtor’s members were promised

        equity in UnitedLex, which still hoped to grow by duplicating the failed ULXP business model

        with other law firms.

                   178.   In NLG offer letters, a select, group of the Debtor’s members were offered base

        compensation, bonus potential, long term incentive compensation, benefits and payroll taxes –a

        package allegedly superior to that of the traditional law firm model.




                                                          30
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                                         A (Part 1 of 1) Page 32 of 137



                   179.   Yet, any new entity formed from the Debtor would still have to still grapple with

        the Debtor’s liquidity issues.

                   180.   Upon information and belief, these liquidity concerns were assuaged by the fact

        UnitedLex and CVC would provide financial backing to NLG.

                   181.   By exploring this proposed transaction, which would have improperly prioritized

        certain creditors at the expense of others, the LCR Officers and Directors breached the fiduciary

        duty of care and loyalty.

                   182.   Exploring this proposed transaction damaged the Estate by further deepening the

        insolvency of the Debtor.

                   183.   On or about June 20, 2019, in connection with efforts to enact the NLG plan, Hinton

        and Reed began negotiating directly with the Debtor’s lender, VCF, to provide more financing for

        NLG.

                   184.   Upon information and belief, Hinton and Reed sought financial backing from VCF

        because both CVC and the UnitedLex Entities did not want to invest further money in

        LeClairRyan.

                   185.   VCF eventually refused to provide the level of funding Hinton and Reed were

        seeking.

                   186.   At the same time, LeClairRyan’s members were leery of the new compensation

        model given the unfulfilled promises of ULXP. This, in conjunction with the impasse between

        UnitedLex and VCF on how to handle the Debtor’s debt with this new law firm structure, meant

        that NLG would not come to fruition.

                   187.   The Debtor’s members voted on July 29, 2019 to formally wind-down

        LeClairRyan.



                                                          31
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                                         A (Part 1 of 1) Page 33 of 137



                   188.   On September 3, 2019, the Debtor commenced the Chapter 11 case by filing a

        voluntary petition for relief under Chapter 11 of the Bankruptcy Code.

        M.         Payments Made to ULXP by the Debtor.

                   189.   Upon information and belief, during the relationship between the ULX Entities and

        LeClairRyan, LeClairRyan transferred not less than $19,357,282.51 to ULXP between August 1,

        2018 and the Petition Date (the “Avoidable Transfers”). The Avoidable Transfers are listed on the

        attached Exhibit 26.

                   190.   Upon information and belief, of that amount, not less than $17,425,405.50 of the

        transfers occurred within one year of the petition date (the “Preferential Transfers”). The

        Preferential Transfers are listed on the attached Exhibit 27.

                                                       COUNT I

          (Avoidance of Fraudulent Transfers Under Section 548(a)(1)(A) of the Bankruptcy Code
                                     Against ULXP and UnitedLex)

                   191.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by references as if set forth in their entirety.

                   192.   The Avoidable Transfers, as detailed on Exhibit 26, were transfers of interests in

        the Debtor’s property.

                   193.   The Avoidable Transfers were made with actual intent of the Debtor to hinder,

        delay, or defraud any entity to which the Debtor was or became, on or after the date that such

        transfers were made or such obligation was incurred, indebted.

                   194.   The Defendants were not good faith transferees, and therefore are not entitled to

        offset rights under section 548(c) and applicable non-bankruptcy law.

                   195.   Each Avoidable Transfer was accompanied by at least three badges of fraud

        indicating the fraudulent nature of such transfer, including but not limited to the following: (i) the


                                                           32
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                         A (Part 1 of 1) Page 34 of 137



        transfers were to ULXP, an insider of the Debtor, who exercised dominion and control over the

        Debtor; (ii) the transfers were made at the same time substantial new liabilities and debts were

        being incurred by the Debtor; and (iii) LeClairRyan was or became insolvent at the time of the

        Avoidable Transfers.

                   196.   The Avoidable Transfers were made within two (2) years prior to the Petition Date.

                   197.   As a result of the Avoidable Transfers, creditors of the Debtor sustained significant

        damages.

                   198.   The Avoidable Transfers are avoidable as fraudulent transfers under Section

        548(a)(1)(A) of the Bankruptcy Code.

                   199.   The Trustee reserves the right to seek the avoidance and recovery of any and all

        additional avoidable transfers that she later discovers.

                   200.   The Trustee is entitled to the full amount of the Avoidable Transfers, totaling not

        less than $19,357,282.51, plus her reasonable attorneys’ fees and costs, and all other relief the

        Court deems just and proper for her efforts to avoid and recover these fraudulent transfers.

                   201.   The Avoidable Transfers are recoverable from United Lex as an alter ego of ULXP.

                                                       COUNT II

          (Avoidance of Fraudulent Transfers Under Section 548(A)(1)(B) of the Bankruptcy Code
                                     Against ULXP And UnitedLex)

                   202.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by references as if set forth in their entirety.

                   203.   The Avoidable Transfers were transfers of interest in the Debtor’s property.

                   204.   The Debtor did not receive reasonably equivalent value in exchange for the

        Avoidable Transfers.

                   205.   The Avoidable Transfers were made within two (2) years prior to the Petition Date.


                                                           33
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                                         A (Part 1 of 1) Page 35 of 137



                   206.   The Avoidable Transfers were made while the Debtor were insolvent, or became

        insolvent as a result of the Avoidable Transfers.

                   207.   At the time of the Avoidable Transfers, the Debtor intended to incur, or believed

        that it would incur, debts beyond the Debtor’s ability to pay as such debts matured.

                   208.   At the time of, or as a result of the Avoidable Transfers, the Debtor was engaged in

        a business or a transaction for which any property remaining with such Debtor was unreasonably

        small in relation to its business.

                   209.   At all relevant times, the Debtor had at least one creditor holding unsecured claims

        allowable within the meaning of 11 U.S.C. § 502.

                   210.   The Avoidable Transfers are avoidable transfers pursuant to Bankruptcy Code

        Section 548(a)(1)(B).

                   211.   The Debtor received less than a reasonably equivalent value in exchange for the

        Avoidable Transfers.

                   212.   The Debtor was insolvent on the dates that such transfers were made or such

        obligations were incurred, or became insolvent as a result of such transfers or obligations.

                   213.   The Avoidable Transfers are avoidable as fraudulent transfers under Section

        548(a)(1)(B) of the Bankruptcy Code.

                   214.   The Trustee reserves the right to seek the avoidance and recovery of any and all

        additional avoidable transfers that she later discovers.

                   215.   The Avoidable Transfers are recoverable from United Lex as an alter ego of ULXP.

                   216.   The Trustee is entitled to the full amount of the Avoidable Transfers, totaling not

        less than $19,425,405.51, plus her reasonable attorneys’ fees, and costs, and all other relief the

        Court deems just and proper for her efforts to avoid and recover these fraudulent transfers.



                                                           34
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                         A (Part 1 of 1) Page 36 of 137



                                                      COUNT III

               (Avoidance of Fraudulent Transfers Under Section 544(b) and Section 550 of the
                 Bankruptcy Code and Applicable State Law Against ULXP and UnitedLex)

                   217.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                   218.   Under Bankruptcy Code section 544(b), the Trustee has the rights and powers of

        an actual creditor holding a claim which is allowable under Bankruptcy Code section 502.

                   219.   The Avoidable Transfers were transfers of interest in the Debtor’s property to the

        Defendants. The Trustee reserves the right to seek the avoidance and recovery of any and all

        additional transfers that she later discovers.

                   220.   At all relevant times, the Debtor had at least one creditor with claims that arose

        before or within a reasonable time after the Petition was filed.

                   221.   The Defendants entered into each Avoidable Transfer with the actual intent to

        delay, hinder, or defraud the creditors of LeClairRyan.

                   222.   The primary purpose of the Avoidable Transfers was to take cash from

        LeClairRyan for the benefit of the Defendants without those assets being made available to

        LeClairRyan’s other creditors.

                   223.   Each Avoidable Transfer was accompanied by at least three badges of fraud

        indicating the true fraudulent nature of such transfer, including but not limited to the following: (i)

        the transfers were to ULXP, an insider of the Debtor, who exercised dominion and control over

        the Debtor; (ii) the transfers were made at the same time substantial new liabilities and debts were

        being incurred by the Debtor; and (iii) LeClairRyan was or became insolvent at the time of the

        Avoidable Transfers.

                   224.   The Avoidable Transfers were made to or for the benefit of the Defendants.


                                                          35
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                                         A (Part 1 of 1) Page 37 of 137



                   225.   The Avoidable Transfers were made within the six (6) years before the Petition

        Date should be avoided pursuant to applicable provisions section 544(b) and 550 of the Bankruptcy

        Code.

                   226.   The Trustee reserves the right to seek the avoidance and recovery of any and all

        additional avoidable transfers that she later discovers.

                   227.   The Avoidable Transfers are recoverable from United Lex as an alter ego of ULXP.

                   228.   The Trustee is entitled to the full amount of the Avoidable Transfers, totaling not

        less than $19,425,405.51, plus her reasonable attorneys’ fees and costs, and all other relief the

        Court deems just and proper for her efforts to avoid and recover these fraudulent transfers.

                                                      COUNT IV

           (Avoidance of Preferences Under Section 547(b) of the Bankruptcy Code Against ULXP
                                             and UnitedLex)

                   229.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                   230.   Between the Petition Date and one year before the Petition Date, the Debtor made

        transfers (the “Preferential Transfers”) to or for the benefit of the Defendants, as set forth on

        Exhibit 27.

                   231.   The Preferential Transfers were for or on account of an antecedent debt owed by

        the Debtor before the Preferential Transfers were made.

                   232.   The Defendants are statutory insiders for the Debtor, within the meaning of Section

        101(31)(F) of the Bankruptcy Code.

                   233.   The Defendants are also non-statutory insiders of the Debtor.

                   234.   The Defendants were managing agents of the Debtor, as they accessed the Debtor’s

        financial and other information essential to the operation of the Debtor, incurred expenses on the


                                                          36
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                 Desc Ex.
                                         A (Part 1 of 1) Page 38 of 137



        Debtor’s behalf, made personnel decisions, and were in charge of key functions, such as

        accounting, marketing, conflict management, and business development.

                   235.   The Debtor was insolvent at all times within one year of the Petition Date.

                   236.   To the extent any portion of any transaction is deemed not recoverable pursuant to

        sections 544 or 548 of the Bankruptcy Code, such portion is plead here, in the alternative, as a

        Preferential Transfer.

                   237.   The Preferential Transfers enabled the Defendants, as creditors, to receive more

        than they would have received had the transfer not been made and the creditor received payment

        of such debt under Chapter 7.

                   238.   The Preferential Transfers are avoidable as preferences under Section 547 of the

        Bankruptcy Code.

                   239.   The Trustee reserves the right to seek the avoidance and recovery of any and all

        additional preferential transfer that she later discovers.

                   240.   The Preferential Transfers are recoverable from United Lex as an alter ego of

        ULXP.

                   241.   The Trustee is entitled to the full amount of the Preferential Transfers, totaling not

        less than$17,425,405.50, plus her reasonable attorneys’ fees and costs, and all other relief the Court

        deems just and proper for her efforts to avoid and recover these amounts.

                                                          COUNT V

           (Avoidance of Lien and Recovery of Avoided Transactions Under Sections 550(a) of the
                                    Bankruptcy Code Against ULXP)

                   242.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.




                                                            37
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                         A (Part 1 of 1) Page 39 of 137



                   243.   To the extent that any transaction is avoided under Bankruptcy Sections 544, 547,

        and/or 548, pursuant to section 544(b) of the Bankruptcy Code, ULXP’s claims and liens against

        the Debtor are avoidable.

                   244.   Pursuant to section 551 of the Bankruptcy Code, ULXP’s claims and liens that are

        avoidable herein shall be preserved for the benefit of the Debtor’s Estate.

                   245.   The Claims consist of the $8 million-dollar ULXP Note entered into between

        ULXP and the Debtor on April 4, 2019 and back dated to December 20, 2018.

                   246.   In or around April 4, 2019, ULXP and the Debtor entered into the ULXP Note and

        the ULXP Security Agreement in the amount of $8 million.

                   247.   Both documents were signed on April 4, 2019 but were backdated to December 20,

        2018.

                   248.   ULXP was granted liens securing the commitments pursuant to the ULXP Note.

                   249.   During all relevant times, ULXP was both a statutory and non-statutory insider.

                   250.   The grant of the security interest in connection with the ULXP Note and the filing

        of the UCC-1 financing statement on April 22, 2019 were transfers to the benefit of insider ULXP

        (the “ULXP Note Transfer”).

                   251.   The Debtor made such a transfer for or on account of an antecedent debt owed by

        the Debtor to ULXP before the ULXP Note Transfer was made.

                   252.   At the time the Debtor made the ULXP Note Transfer, the liabilities of LeClairRyan

        exceeded the fair value of its assets and it was insolvent.

                   253.   LeClairRyan made the ULXP Note Transfer within the one-year period before the

        Petition Date.




                                                          38
4850-3004-5648.2
       Case 20-03142-KRH             Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24               Desc Ex.
                                          A (Part 1 of 1) Page 40 of 137



                    254.   The ULXP Note Transfer enabled ULXP to receive more than they would receive

        if the transfer had not been made.

                    255.   Based on the foregoing, the ULXP Note Transfer is avoidable pursuant to 11 U.S.C.

        § 547.

                                                      COUNT VI

                   (Avoidance of Fraudulent Transfer Under Section 544(b) and Section 550 of the
                           Bankruptcy Code and Applicable State Law Against ULXP)

                    256.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                    257.   Under Bankruptcy Code section 544(b), the Trustee has the rights and powers of

        an actual creditor holding a claim which is allowable under Bankruptcy Code section 502.

                    258.   The ULXP Note Transfer was a transfer of interest in the Debtor’s property to

        ULXP.

                    259.   At all relevant times, the Debtor had at least one creditor with claims that arose

        before or within a reasonable time after the Petition was filed.

                    260.   The Debtor entered into the ULXP Note Transfer with the actual intent to delay,

        hinder, or defraud the creditors of LeClairRyan.

                    261.   The ULXP Note Transfer was made to or for the benefit of ULXP.

                    262.   The ULXP Note Transfer was accompanied by at least three badges of fraud

        indicating the true fraudulent nature of such transfer, including but not limited to the following: (i)

        the ULXP Note Transfer was made to ULXP, an insider of the Debtor, who exercised dominion

        and control over the Debtor; (ii) the ULXP Note Transfer was made at the same time substantial

        new liabilities and debts were being incurred by the Debtor; and (iii) LeClairRyan was or became

        insolvent at the time of the ULXP Note Transfer.


                                                           39
4850-3004-5648.2
       Case 20-03142-KRH                 Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                              A (Part 1 of 1) Page 41 of 137



                   263.     The ULXP Note Transfer was made within the six (6) years before the Petition Date

        should be avoided pursuant to applicable provisions section 544(b) and 550 of the Bankruptcy

        Code.

                   264.     The ULXP Note Transfer should be avoided and recovered pursuant to 11 U.S.C.

        §§ 544, 548(a)(1)(A) or (B), and 550 and applicable state fraudulent transfer law.

                                                             COUNT VII

                 (Disallowance of Claims under 11 U.S.C. § 502(d)) Against ULXP and UnitedLex)

                   265.     The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                   266.     As alleged above, the Defendants were the recipients of the Avoidable Transfers

        and the Preferential Transfers which are avoidable pursuant to Section 547 of the Bankruptcy

        Code, and which are recoverable pursuant to Section 550 of the Bankruptcy Code.

                   267.     Despite a demand, ULXP has not returned the Avoidable Transfers to the Trustee.53

                   268.     Pursuant to Section 502(d) of the Bankruptcy Code, the Court shall disallow any

        claims of any entity from which property is recoverable under Section 550(a) of the Bankruptcy

        Code.

                   269.     Because the Defendants have not paid or returned the Avoidable Transfers to the

        Trustee, ULXP’s Claims or any claims which ULXP or UnitedLex purport to assert must be

        disallowed unless and until the Defendants return to the Trustee an amount equal to each such

        transfer that is avoided.

                   270.     The Trustee is entitled to an order and judgment under 11 U.S.C. § 502(d) that all

        of the Defendants’ claims against the Debtor’s Estate are disallowed.


        53
             A true and correct copy of the demand letter sent June 8, 2020 is attached as Exhibit 28.


                                                                    40
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                         A (Part 1 of 1) Page 42 of 137



                                                     COUNT VIII

                              (Re-Characterization of Debt as Equity Against ULXP)

                   271.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                   272.   ULXP has filed a claim that asserts a right to payments allegedly owed by the

        Debtor (Proof of Claim Nos. 174) (the “Secured Claim”).

                   273.   The Secured Claim consists of the $8 million-dollar ULXP Note entered into

        between ULXP and the Debtor on April 4, 2019 and back dated to December 20, 2018.

                   274.   The Secured Claims were equitable contributions to the Debtor where the Debtor

        was undercapitalized, and the Defendants’ $8 million dollar loan consisted of prior advances made

        by the Defendants to the Debtor.

                   275.   Under the terms of the ULXP Note, no payments were to be made until its maturity

        date on June 30, 2023.

                   276.   The Debtor made no payments on the $8 million-dollar ULXP Note.

                   277.   As a result of the Defendants’ equitable contribution, the Court should

        recharacterize as equity ULXP’s Proof of Claim No. 174 in its entirety pursuant to this Court’s

        equitable powers.

                                                      COUNT IX

                    (Aiding and Abetting Breach of Fiduciary Duty Against UnitedLex, ULXP)

                   278.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                   279.   From at least until or around 2017 and until or around 2019, the Defendants aided

        and abetted the breaches of fiduciary duty of due care and loyalty by one or more of the LCR



                                                          41
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                         A (Part 1 of 1) Page 43 of 137



        Board and the LCR Officers, who owed such fiduciary duties to the Debtor and/or its shareholders,

        clients, and creditors at all relevant times.

                   280.   The Defendants did so knowingly, or having reason to know, the nature of the

        injury to the Debtor and Debtor’s creditors brought about by such assistance.

                   281.   The Defendants substantially assisted one or more of the LCR Officers and

        Directors knowingly, or having reason to know, the nature of the injury to the Debtor and the

        Debtor’s creditors brought about by such assistance.

                   282.   The Defendants directly benefited from aiding and abetting such breaches of

        fiduciary duty and self-dealing by reaping financial rewards to which they were not entitled.

                   283.   As a direct and proximate result of aiding and abetting breaches of fiduciary duty

        and self-dealing, the Debtor and its creditors sustained significant damages, including but not

        limited to damages resulting in the deepening insolvency of the Debtor.

                   284.   As a result of the Defendants’ aiding and abetting of the aforementioned breaches

        by one or more of the LCR Officers and Directors, the Trustee is entitled to recover the damages

        suffered by the Debtor in an amount to be proved at trial, in an amount totaling not less than

        $42,759,900.

                                                          COUNT X

                          (Statutory Conspiracy Against UnitedLex, ULXP pursuant to
                                       Virginia Code § 18.2-499, et seq.)

                   285.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                   286.   From at least until in or around 2017 to until or around 2019, the Defendants and

        one or more of the LCR Officers and Directors acted in concert, agreed, associated, mutually




                                                            42
4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                        A (Part 1 of 1) Page 44 of 137



        undertook, or combined to accomplish, by concerted action, unlawful, illegal and oppressive acts

        that caused injury and damage to the Debtor and creditors of the Debtor.

                   287.   The Defendants violated Virginia Code § 18.2-499 by combining, associating,

        agreeing, mutually undertaking or concerting together, and with others, including but not limited

        to the LCR Officers and Directors for the purpose of willfully and maliciously injuring the Debtor

        in its reputation, trade, business or profession.

                   288.   The Defendants conspired to breach the fiduciary duties the LCR Officers and

        Directors owed to the Debtor and its shareholders, clients, and creditors, by among other things,

        entering into the ULXP joint venture which gave control of LeClairRyan to a non-lawyer,

        authorizing and directing LeClairRyan to enter into the Conversion, terminating the firm’s

        Deferred Compensation and Supplemental Retirement plans, misappropriating funds tendered to

        the Debtor by its clients for specific expenses, facilitating fraudulent and preferential transfers,

        and/or making misleading or false statements to professional consultants.

                   289.   The unlawful acts include, undertaken willfully, intentionally, purposefully, and

        without lawful justification, have injured the Debtor and its creditors.

                   290.   The Defendants wrongful conduct was aimed directly at damaging the Debtor and

        the Debtor’s other creditors.

                   291.   As a direct and proximate result of the conspiracy and agreement among the

        Defendants and one of more of the LCR Officers and Directors, the Debtor and its creditors

        suffered significant damages, including but not limited to damages related to the Debtor’s

        deepening insolvency.

                   292.   The Defendants’ wrongful conduct constitutes a violation of the Virginia Business

        Conspiracy Act (the “VBCA”).



                                                            43
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                         A (Part 1 of 1) Page 45 of 137



                   293.   The Debtor suffered injury from extending the life of the Debtor, life dissipation of

        assets, and increased insolvency. As such, the Debtor’s creditors lost assets that would have

        otherwise been available to satisfy their claims.

                   294.   As a result of the conspiracy, the Trustee is entitled to recover from the Defendants

        the damages suffered by the Debtor and its creditors in an amount to be proven at trial, but totaling

        not less than $42,759,900.

                   295.   The Trustee is also entitled to (and seeks to) recover three times the damage the

        Estate sustained as a result of the conspiracy, in addition to reasonable attorneys’ fees and costs,

        pursuant to Section 18.2-500 of the Virginia Code.

                                                      COUNT XI

                              (Common Law Conspiracy against UnitedLex, ULXP)

                   296.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                   297.   From at least until on or around 2017 to until or around August 2019, the

        Defendants and one or more of the LCR Director and Officers acted in concert, agreed, associated,

        mutually undertook, or combined to accomplish, by concerted action, unlawful, illegal, and/or

        oppressive acts that caused damage to the Debtor and the creditors of the Debtor.

                   298.   The unlawful, illegal, and/or oppressive acts include, but are not limited to,

        conspiring to breach the fiduciary duties the LCR Board and the LCR Officers and Directors owed

        the Debtor and its shareholders, clients, and creditors, by among other things, entering into the

        ULXP joint venture which gave control of LeClairRyan to a non-lawyer, authorizing and directing

        LeClairRyan to enter into the Conversion, terminating the firm’s Deferred Compensation and

        Supplemental Retirement plans, misappropriating funds tendered to the Debtor by its clients for



                                                            44
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                         A (Part 1 of 1) Page 46 of 137



        specific expenses, facilitating fraudulent and preferential transfers, and/or making misleading or

        false statements to professional consultants.

                   299.   The Defendants and one or more of the LCR Officers and Directors intentionally

        combined to accomplish these unlawful purposes, or even if determined to be lawful purposes,

        accomplish them through illegal and unlawful means.

                   300.   As a direct and proximate result of the conspiracy and agreement among the

        Defendants and one or more of the LCR Officers and Directors, the Debtor and their creditors,

        sustained significant damages, including but not limited to millions of dollars of unpaid

        obligations.

                   301.   As a result of the conspiracy, the Trustee is entitled to recover from the Defendants

        the damages suffered by the Debtor and its creditors in an amount to be proven at trial, but totaling

        not less than $42,759,900.

                                                      COUNT XII

                                      (Conversion Against UnitedLex, ULXP)

                   302.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                   303.   Rather than utilizing monies that had been tendered by the Debtor’s clients for

        specific expense (the “Expense Transfers”), the Debtors instead turned said monies over to the

        Defendants.

                   304.   The Expense Transfers were wrongfully paid to the Defendants.

                   305.   The Trustee is entitled to immediate possession of the Expense Transfers.

                   306.   The Trustee is entitled to damages as a result of this conversion in an amount to be

        proven at trial, but in no event less than $1,069,510.00.



                                                           45
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                         A (Part 1 of 1) Page 47 of 137



                                                     COUNT XIII

                                  (Unjust Enrichment Against UnitedLex, ULXP)

                   307.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                   308.   By accepting funds that were taken inappropriately, at least in part, from funds

        tendered by the Debtor’s clients for specific expenses, UnitedLex and ULXP were conferred a

        benefit by LeClairRyan’s clients.

                   309.   The ULX Entities knew, or should have known, that the funds received by ULXP

        were tendered to the Debtor by clients of LeClairRyan to be used for specific expenses.

                   310.   UnitedLex and ULXP accepted and retained this benefit in circumstances that

        render it inequitable for them to retain the benefit without paying for its value.

                   311.   The Trustee is entitled to damages as a result of this unjust enrichment in an amount

        to be proven at trial, but in an amount not less than $1,069,510.00.

                                                     COUNT XIV

                                      (Alter Ego Liability Against UnitedLex)

                   312.   The allegations in the preceding paragraphs are re-alleged and incorporated herein

        by reference as if set forth in their entirety.

                   313.   ULXP was an alter ego of UnitedLex.

                   314.   There existed a unity of interest and ownership between the Defendants that created

        no separate personalities for each entity. ULXP is the adjunct, creature, instrumentality, device,

        stooge, or dummy of UnitedLex.

                   315.   The CEO of UnitedLex, was the sole managing member of UnitedLex Manager.

                   316.   The Defendants shared staff and assets through the Shared Personnel Agreement

        entered into between the two entities.

                                                           46
4850-3004-5648.2
       Case 20-03142-KRH            Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                         A (Part 1 of 1) Page 48 of 137



                   317.   ULXP was used to justify wrongs, protect fraudulent transfers, and to conspire with

        the LCR Board to breach the fiduciary duties the LCR Board and LCR Officers and Directors

        owed the Debtor and its shareholders, clients, and creditors; or at a minimum, aided and abetted

        this breach.

                   318.   As such, UnitedLex formed and operated ULXP as a device or sham used to

        disguise this wrongful conduct.

                   319.   Consequently, all monies that ULXP is required to return to the Estate should be

        enforced against UnitedLex.

                   320.   The Trustee is entitled to recover all damages asserted in the Complaint, jointly and

        severally from UnitedLex and ULXP, which operated as UnitedLex’s alter ego.

                                               PRAYER FOR RELIEF

                   WHEREFORE, the Trustee respectfully requests that this Court enter an Order and

        Judgment as follows:

                   (a)    On Counts I and II, awarding judgment to the Trustee, pursuant to Section
                          548 of the Bankruptcy Code, in an amount of the Avoidable Transfers, and
                          directing the Defendants to pay the Trustee an amount to be determined at
                          trial, totaling not less than $19,425,405.51, plus her reasonable attorneys’
                          fees and costs, pursuant to section 550(a) of the Bankruptcy Code;

                   (b)    On Count III, awarding judgment to the Trustee, pursuant to Sections 544
                          and 550 of the Bankruptcy Code, Va. Code Sections 55-80 and 55-81, or
                          pursuant to other applicable state fraudulent conveyance or fraudulent
                          transfer law, in an amount to be proven at trial, totaling not less than
                          $19,425,405.51, plus her reasonable attorneys’ fees and costs, pursuant to
                          Section 550(a) of the Bankruptcy Code;

                   (c)    On Count IV, awarding judgment to the Trustee, pursuant to Section 547 of
                          the Bankruptcy Code, in an amount to be proven at trial that is not less than
                          $17,425,405.50, pursuant to Section 550(a) of the Bankruptcy Code;

                   (d)    On Counts V and VI, avoiding all of ULXP’s liens asserted against the
                          Debtor’s Estate;




                                                           47
4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                  Desc Ex.
                                        A (Part 1 of 1) Page 49 of 137



                   (e)   On Count VII, disallowing any claim of the Defendants pursuant to section
                         502(d) of the Bankruptcy Code;

                   (f)   On Count VIII, recharacterizing ULXP’s Proof of Claim No. 174 as a claim
                         of equity;

                   (g)   On Count IX, awarding judgment to the Trustee for damages caused to the
                         Debtor and its creditors, as a result of the Defendants’ aiding and abetting
                         breaches of fiduciary duties and self-dealing in an amount to be proven at
                         trial, but totaling not less than $42,759,900;

                   (h)   On Count X, awarding judgment to the Trustee for damages caused to the
                         Debtor and its creditors, as a result of violation of the VBCA, for three times
                         the damages caused to the Debtor as a result of the conspiracy, in addition
                         to reasonable attorneys’ fees and costs, in an amount to be proven at trial,
                         but totaling not less than $128,279,700;

                   (i)   On Count XI, awarding judgment to the Trustee for damages caused to the
                         Debtor and its creditors, as a result of the civil conspiracy in an amount to
                         be proven at trial, but totaling not less than $42,759,900;

                   (j)   On Count XII, awarding judgment to the Trustee for damages caused to the
                         Debtor and its creditors and clients, as a result of the Defendants acts of
                         conversion in an amount to be proven at trial, but totaling not less than
                         $1,069,510.00;

                   (k)   On Count XIII, awarding judgment to the Trustee for turnover of money or
                         the value thereof, which does not belong to the Defendants, in an amount to
                         be proven at trial, but totaling not less than $1,069,510.00;

                   (l)   On Count XIV, finding that ULXP was the alter ego of UnitedLex and that
                         ULXP and United Lex are jointly and severally liable for all damages
                         resulting from this Adversary Proceeding;

                   (m)   Awarding the Trustee her costs incurred in connection with this Adversary
                         Proceeding, including but not limited to her reasonable attorneys’ fees and
                         costs;

                   (n)   Awarding post-judgment interest at the maximum legal rate running from
                         the date of the Judgment until the date the Judgment is paid in full, plus
                         costs;

                   (o)   Directing the Defendants to pay forthwith all amounts awarded; and




                                                           48
4850-3004-5648.2
       Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24             Desc Ex.
                                        A (Part 1 of 1) Page 50 of 137



                   (p)   Granting such other relief as the Bankruptcy Court deems just and proper.




        Dated:      October 26, 2020                  Respectfully submitted,



                                                      /s/ Erika L. Morabito
                                                      Erika L. Morabito (VSB No. 44369)
                                                      Brittany J. Nelson (VSB No. 81734)
                                                      FOLEY & LARDNER LLP
                                                      3000 K Street, NW, Suite 600
                                                      Washington, DC 20007-5109
                                                      (202) 672-5300 (telephone)
                                                      (202) 672-5399 (facsimile)
                                                      emorabito@foley.com
                                                      bnelson@foley.com

                                                      Special Counsel to Lynn L. Tavenner, Chapter 7
                                                      Trustee




                                                         49
4850-3004-5648.2
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 51 of 137




                        EXHIBIT 1
Case 20-03142-KRH        Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                              A (Part 1 of 1) Page 52 of 137

                                                                                        12/28/17
                                        Project Liberty
                                          Summary


The following is subject to ongoing adjustments to reflect tax, GAAP accounting and
financial markets considerations, as well as the ongoing business discussions among
the parties.

1. Closing: Closing will occur on January 31, 2018.

2. Conversion to PLLC: Between Closing and April 1, 2018, LR will convert into a
   professional limited liability company. The term “LR” as used below will generally refer to
   this new PLLC, unless the context otherwise requires.

3. The JV: After LR converts to a PLLC and prior to April 1, 2018, UL and LR will form United
   Law Firm Support, which will be a JV structured as an LLC/LTD PS (UL would be the
   general partner). Except for certain fundamental matters (e.g., approval of transactions
   between the JV and UL), UL will control the affairs of the JV. It is anticipated that one or




     T
   more current LR colleagues (e.g., Jen Mistal) will assume a senior management role in the
   JV.

4. LR’s Capital Contribution: Upon formation of the JV, LR will contribute its Strategic IP,
  AF
   Operating IP and Admin Operations (including the related fixed assets) to the JV. LR will
   secure prior to Closing a valuation by Keiter Stephens of that contribution.

5. CPMA: Upon formation of the JV, LR and the JV also will enter into a 10-year Client
   Practice Management Services Agreement (“CPMA”) pursuant to which (i) the JV will
   provide CPM Services to LR and (ii) LR will pay a CPM Fee to the JV.

6. Termination of CPMA: The CPMA will be terminable by either party with cause (upon 30
DR
   days notice) or, after the second anniversary, without cause (upon 180 days advance notice
   prior to each April 1 anniversary of the CPMA). Cause will be limited to material breaches
   (e.g., failure to pay the CPM Fee).

7. CPM Services: Client Practice Management Services will include business development,
   training, client solutions (e.g., knowledge management, project management), utilization
   management, operations support (e.g., pricing, budgeting, time entry, billing, collections and
   disbursements management), capital and compensation efficiency (e.g., LR no longer would
   have annual preferred dividends, stock redemption, loan interest and loan principal cash
   outflows) and other agreed-to services.

8. LR Value Pool Interest: In exchange for its contribution to the JV, LR will receive an equity
   interest in the JV (the “LR Value Pool Interest“). The LR Value Pool Interest will have a
   conditional value equal to 5 times the average annual Client Practice Management Fee paid
   by LR to the JV during the period April 1, 2018 through March 31, 2023 (the “Value Pool
   Measurement Period”). LR may redeem the LR Value Pool Interest on April 30, 2023 (the
   “Value Pool Redemption Date”).

9. Taxes Upon Conversion: LR’s 2018 taxable income related to the conversion to the new
   PLLC will be reduced to the extent of LR’s NOLs. The 2018 taxable income incurred by LR
   Shareholders related to such conversion will be reduced to the extent of the PLLC’s
   corresponding 2018 losses. A final tax projection will be prepared before Closing based on

                                                1
Case 20-03142-KRH         Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                  Desc Ex.
                               A (Part 1 of 1) Page 53 of 137

   final 2017 results. It is anticipated that the conversion will be tax neutral to LR’s
   Shareholders and that funding for any net tax liability incurred by the C corporation will be
   arranged through an increase in the LR Loan discussed below.

10. LR Loan: At Closing, UL will lend (the “LR Loan”) to LR $20 million (the “Capital Funding”)
    [plus up to $13 million if UL will become LR’s term and working capital/landlord letter of
    credit lender (the “Debt Funding”)]. The LR Loan will be covenant-lite.

11. Security for LR Loan: The Capital Funding will be secured by a first lien on the LR Value
    Pool Interest and if LR terminates the CPMA without cause or UL terminates it with cause
    (either event, a “Black Hat CPMA Termination”), a second lien [first lien in the event the LR
    Loan also includes the Debt Funding] on LR’s WIP and AR. [The Debt Funding will be
    secured by both the LR Value Pool Interest and a first lien on LR’s WIP and AR].

12. Repayment of LR Loan: The unpaid LR Loan principal and accrued simple interest (the
    “Loan Repayment Amount”) will be due on the earlier of a Black Hat CPMA Termination or
    January 31, 2028 (the “Loan Maturity Date”). The LR Loan will bear interest at the rate paid
    by LR to Wells Fargo in 2017. The LR Loan is subject to prepayment without penalty. Within
    30 days after the end of each April 1 to March 31 fiscal year (see below), LR will make a




     T
    minimum repayment equal to up to 10% of the then outstanding loan principal amount, to the
    extent of 50% of LR’s free cash flow for such fiscal year, calculated after an assumed
    payment of a $20 million CPM Fee for such fiscal year. LR also must prepay the LR Loan, if
    requested by UL, to the extent of any redemption payments to LR of its LR Value Pool
  AFInterest.

13. Offset vs. LR Value Pool Interest: On the Value Pool Redemption Date, LR may offset
    against the LR Value Pool Interest an amount equal to the Loan Repayment Amount. In the
    event the CPMA is terminated and such termination is not a Black Hat CPMA Termination, in
    order to compensate LR for the potential disruption caused by such termination, LR may
    offset the Loan Repayment Amount against the LR Value Pool Interest and such offset will
    be deemed a payment in full of the Capital Funding portion of the LR Loan. If a Black Hat
DR
    CPMA Termination has occurred, any LR Loan balance remaining after the credit against
    the LR Value Pool Interest will be repaid over 5 years. [If a Black Hat CPMA Termination has
    not occurred, any LR Loan balance attributable to the Debt Funding and remaining after the
    offset against the LR Value Pool Interest will be repaid over 5 years.]

14. Return of Shareholder Capital: At Closing, LR will distribute to its Shareholders $20
    million in return of their capital contributions [and pay up to $13 million in repayment of its
    bank term debt (approximately $7.3 million), bank working capital line (approximately $5
    million) and other miscellaneous debt (approximately $800,000)].

15. Future Capital Contributions: Capital contributions no longer will be required of promoted
    or lateral partners.

16. Shareholder Participations in LR Value Pool Interest: On April 1, 2018, LR will allocate
    to its Shareholders Participations in the LR Value Pool Interest, which Participations will
    have value only to the extent the LR Value Pool Interest exceeds 125% (i.e., the amount
    required to repay the LR Loan and the estimated LR tax on the LR Value Pool Interest) of
    the LR Loan Repayment Amount. During the Value Pool Measurement Period, LR may grant
    additional Participations to its partners, including promoted and lateral partners, with such
    vesting terms that LR deems appropriate in the circumstances. In the event LR
    consummates a major law firm merger, UL and LR will cooperate in designing an
    appropriate Value Pool for LR and the partners in the merged firm.

                                                  2
Case 20-03142-KRH         Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                   Desc Ex.
                               A (Part 1 of 1) Page 54 of 137

17. Fixed or Variable Participations: With respect to the initial grants of the Participations in
    the LR Value Pool Interest on April 1, 2018, Shareholders may elect to fix their
    Participations, in which case they will be paid in cash to the extent earned. Alternatively,
    they may elect a variable Participation, in which case they will be paid based on the change
    in UL common stock equity value from Closing to the end of the Value Pool Measurement
    Period. At least 50% of the aggregate Participations must be fixed. See Appendix A for
    example. Any grants by LR of Participations after Closing will be fixed.

18. Vesting of Shareholder Participations in the LR Value Pool Interest: The Participations
    will vest over 5 years with partial vesting in the event of a “white hat” departure. No vesting
    will occur if a “black hat” departure occurs before the end of the Value Pool Measurement
    Period.

19. New Compensation Fiscal Year: The fiscal year end for LR for compensation purposes
    will be March 31, which is also UL’s fiscal year end. LR’s tax and audit year end will remain
    December 31.

20. Annual Equity Interests: On April 1 of each year beginning in 2018 and for the duration of
    the CPMA, LR will award approximately $6.0 million of Annual Equity Interests to




     T
    Shareholders. Those interests will vest on the April 30 of the following calendar year. Upon
    vesting, each Shareholder can elect by May 15 to cash out his Annual Equity Interest at its
    original value or continue to hold it. If the Shareholder elects to cash it out, it will be taxed at
    the capital gains rate. If a Shareholder continues to hold it, he can cash out at the
  AFunderlying UL equity’s value on the next April 30. Cash outs may be paid in cash or
    registered UL stock at the option of the JV/UL.

21. Performance Equity Interests: UL also may make available on an annual basis to LR
    (which in turn will make them available to LR partners) additional Performance Equity
    Interests, subject to such vesting terms as UL may determine.

22. Valuation of Annual and Performance Interests: The equity value of the Annual Equity
DR
    Interests and the Performance Equity Interests will be tied to the value of UL common stock
    on the date of grant of the equity interests. Payments of the vested awards may be made in
    either cash or registered UL stock at the option of the JV/UL.

23. UL Guaranty: UL will stand behind the obligations of the JV to LR and with respect to the
    cash outs of the various Value Pool Interests.

24. 2018-2019 Shareholder Compensation: The compensation of LR Shareholders for April 1,
    2018 through March 31, 2019 will be as budgeted by LR for that period based on the effects
    of Project Liberty. The draws for January through March 2018 will be as currently budgeted.

25. DC and SR Plan Termination: It is intended that LR will terminate its non-qualified
   deferred compensation and supplemental retirement plans prior to Closing, with the plan
   balances (approximately $11 million) distributed one year after termination (some balances
   may need to be distributed upon plan termination). Any additional NOLs flowing from such
   termination and distribution will be used to offset any current or future LR gains or income.

26. Shareholder Compensation Policies: Beginning with the fiscal year starting April 1, 2019,
    Shareholders will draw at no more than 80% of their target cash compensation, with the final
    no less than 20% at risk amount payable on April 30 of the following year contingent upon
    LR achieving a 100% point value. Shareholder compensation otherwise will be determined
    by LR in accordance with its Shareholder approved policies and procedures. Those policies

                                                   3
Case 20-03142-KRH        Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                              A (Part 1 of 1) Page 55 of 137

   and procedures will reflect incentives to engage in the behaviors that will optimize the LR
   Value Pool Interest.

27. Ownership and Governance: LR will continue to be owned and governed by its partners.
    The CPMA will not place any controls or restrictions on LR’s ownership or governance. LR
    will adopt policies and procedures that will take advantage of the CPM Services in order to
    optimize the LR Value Pool Interest.

28. [Additional Loan Financing: If UL becomes LR’s lender, LR and UL may agree from time
    to time to increase the LR Loan for growth or Cap Ex. Prior to the Loan Maturity Date, any
    such increase will be subject to repayment on the Loan Maturity Date, unless otherwise
    agreed. Presumably, the Value Pool Fees payable by LR will increase as a result of such
    growth or Cap Ex, which in turn will increase the LR Value Pool Interest.]

29. [Client Advances Loan: UL may take over the funding of LR’s approximately $4 million of
    client disbursement advances as part of its lending facility.]

30. Services to other Law Firms: The JV may render services to other law firms in the UL law
    firm constellation.




     T
31. Legal Opinions: Prior to Closing, UL, the JV and LR will be provided legal opinions
  AFacceptable to them as to compliance with ethical guidelines.

Ongoing Due Diligence: Upon LR’s Board’s positive response to this summary, LR will
  complete its due diligence of UL.
DR


                                               4
Case 20-03142-KRH         Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                   Desc Ex.
                               A (Part 1 of 1) Page 56 of 137
                                                                                           Appendix A


                                         Project Liberty
                      LR Value Pool Interest and Shareholder Participations
                                            Example
Assumptions:
         (i) Average Annual Client Practice Management Fee during the Value Pool
             Measurement Period is $20,000,000.

           (ii) LR Loan is for both the $20 million Capital Funding and the $13 million Debt
                Funding, as well as additional growth and CapEx, resulting in a Loan
                Repayment Amount of $50,000,000.

           (iii) 60% of the Shareholders Participations in the LR Value Pool Interest are fixed
                 and 40% are variable.

           (iv) The value of UL’s common equity doubles from the Closing through the end of
                the Value Pool Measurement Period.




     T
Results:
           (i)   The LR Value Pool Interest will be $100,000,000 (5 times $20 million).
  AF       (ii) $62,500,000 (125% of $50 million) of the $100,000,000 will be paid to LR, which
                it in turn will use to (i) repay the LR Loan ($50 million) and (ii) cover its tax on the
                LR Value Pool Interest ($12.5 million).

           (iii) $37,500,000 ($100 million minus $62.5 million) of the LR Value Pool Interest is
                 available for the Shareholders’ Participations.

           (iv) The fixed 60% of the Participations is paid out in cash or registered UL equity in
DR
                the amount of $22,500,000 (60% of $37.5 million).

           (v) The remaining variable 40% of the Participations is paid out in cash or
               registered UL equity in the amount of $30,000,000 (2 times $15 million).
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 57 of 137




                        EXHIBIT 2
To:        LeClair, Gary D.[Gary.LeClair@leclairryan.com]
From:        Case
           Daniel    20-03142-KRH Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24
                  Reed[Daniel.Reed@unitedlex.com]                                                              Desc Ex.
Sent:      Wed 11/22/2017 9:07:13 AM (UTC-05:00)A (Part 1 of 1) Page 58 of 137
Subject:   FW: Keystone Article

 Gary, the lead bankers from CVC will be flying to NYC next week to review a range of details re: our vision/future. Is there any
 chance you could join us on Tuesday? Jennifer Weiss from Greenberg Traurig will also be there to go into more detail on the tax
 structuring of our solution. If travel there is a challenge, would be great if you could at least join via Video. Please let me know
 what can work for you.

 The below event is another interesting ripple on the legal landscape – and worth some study – what we are doing is obviously
 radically more robust.

 Best, Dan

 From: Jeff Brown
 Sent: Tuesday, November 21, 2017 8:13 AM
 To: Daniel Reed <Daniel.Reed@unitedlex.com>
 Subject: Keystone Article


                                                                                                                    NOT FOR REPRINT

 Click to print or Select 'Print' in your browser menu to print this document.

Page printed from: http://www.law.com/americanlawyer/sites/americanlawyer/2017/11/16/keystone-law-set-to-become-third-uk-firm-to-
float/


 U.K. Law Firm Poised to Become Third in Country to
 Go Public
 Keystone Law hopes to raise nearly $20 million through a listing on the London Stock Exchange.

 By Alex Berry | November 16, 2017




                                                                                                            James Knight, founder
 and managing director at Keystone Law
Keystone Law is set to become the third firm in the U.K. to list itself on the London Stock Exchange after announcing
            Case 20-03142-KRH Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24 Desc Ex.
Thursday its intention to proceed with an initial public offering.
                                                A (Part 1 of 1)     Page 59 of 137
The firm said in a statement that it planned to join London’s Alternative Investment Market (AIM) later this month, with the new
trading entity to be known as Keystone Law Group plc.

Keystone said shares will begin trading on Nov. 27, with the firm hoping to raise £15 million ($19.8 million) in total, based on a
placing price of 160 pence per share that values Keystone at £50 million ($65.9 million).

“The entire team has worked hard to establish our position as one of the leading U.K. mid-market challenger law firms,” said
Keystone founder and managing director James Knight. “Our decision to list on the [LSE] will provide us with the most resilient
and stable platform to support our ambitious growth plans long into the future. The U.K. legal services market is the second
largest in the world and we believe the Keystone model is well placed to take advantage of this significant opportunity.”

Squire Patton Boggs corporate partner Adam Hastings, who works out of London and Leeds, England, is advising Keystone
on its IPO plans. The firm, which was established in 2002 and converted into a so-called alternative business structure in
2013, has its roots as a virtual law outfit, with its lawyers using technology to work remotely rather than from an expensive,
central location. However, in recent years, Keystone has opened a string of offices across the U.K., including the Channel
Island of Guernsey and in Sydney, Australia.

In 2014, private equity firm Root Capital injected £3.15 million into the business, with Keystone subsequently achieving annual
gross revenue growth of more than 20 percent. Gross revenue in 2016-17 stood at £26 million ($34.28 million). According to
Keystone’s website, key clients of the firm include RSA Insurance Group plc, Siemens AG, The Royal Bank of Scotland plc
and Virgin Atlantic Airways Ltd.

Keystone’s decision makes it the third firm to float in London after regional mid-market British firm Gateley made its move in
2015. The latter raised £30 million when it listed, with partners taking £25 million and the firm keeping £5 million.

Earlier this summer, London-based Gordon Dadds announced its intention to join London’s AIM market via a reverse takeover
of marketing company Work Group.

Keystone’s Knight, who will become CEO of the newly-listed company, told London-based Legal Weekthat his firm’s listing
had been in the works since early 2016 and is “about the future.”

Going public will leave Keystone with no debt, Knight said, and lock in senior management and shareholders for up to two
years, fueling the firm’s strategy for future growth.

“The public market provides a solid platform for us to move forward within. We have been ambitious, and this kind of stable
platform is something we believe will help us grow,” Knight explained. “I think Keystone as a firm and business model is suited
to this kind of market, and it will also be a good thing for how we are recognized and perceived to clients and other lawyers.”

Of the nearly $20 million in capital that Keystone hopes to raise, £7.4 million (nearly $9.8 million) will be used to pay off
shareholder debt relating to Root Capital’s 2014 investment, a move that enabled Keystone to take on external capital. After
these debts and IPO-related costs have been paid, Keystone will be debt free, and the remaining capital can be invested in
itself.

“Fundamentally, the IPO doesn’t represent any deviation from our existing business model,” said Knight. “When you do these
things you go around to the institutions and fund managers to gauge appetite and get allocations, and the offering was
substantially oversubscribed. The reason why investors have been so bullish is because they see the Keystone model as the
model for the future—particularly in the mid-market—and wholeheartedly believe in the concept of this very different business
model.”

While Knight is keen to stress that the IPO will not prompt Keystone to diverge from its current strategy, the firm intends to
draw on new capital resources to expand its geographic reach, which is currently primarily focused on London and the
southern part of the U.K.

The IPO will lock in all existing shareholders and management for a period of one-to-two years, depending on their roles. And
while the firm’s 260 lawyers will not be offered share options as part of the float, they will “in the usual way” be able to buy
shares in the firm, Knight said.

“Equity in traditional law firms is fraught with politics, risks and there are great deal of strings attached,” Knight added.
“It stands for something very different from this, which is much more easy and transparent.”
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 60 of 137




                        EXHIBIT 3
To:        LeClair, Gary D.[Gary.LeClair@leclairryan.com]
From:         Case
           Daniel     20-03142-KRH Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24
                  Reed[Daniel.Reed@unitedlex.com]                                                          Desc Ex.
Sent:      Sun 2/18/2018 10:14:41 PM (UTC-05:00)A (Part 1 of 1) Page 61 of 137
Subject:   Jennifer / GT

 Gary, I spoke with Jennifer. She stated the agreement is largely complete, but she is waiting on clearance to release it for
 distribution. There is a disclosure issue with which Greenberg is not comfortable. They want me to ensure that our board has the
 same level of information as has been provided to CVC to avoid any claim of unequal information in the wake of pending securities
 purchases and sales. I expect this disclosure issue to be resolved (so that both sides of all information) by Wednesday of this
 week. Let’s briefly discuss on Monday late morning or early afternoon based on your schedule. Dan

 Daniel E. Reed


 Chief Executive Officer
 T: 954.559.2579
 100 Broadway | 22nd Floor | New York, NY 10005
 dan.reed@unitedlex.com
 www.unitedlex.com
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 62 of 137




                        EXHIBIT 4
      Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                               A (Part 1 of 1) Page 63 of 137




Due Diligence Findings & Conclusions
March 2018
                                           De
             Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24        Desc Ex.
                                      A (Part 1 of 1) Page 64 of 137
Findings

                                                                                    YTD FEB.         Budgeted
                                 2015           2016             2017
                                                                                      2018           Goal 2018
Attorney FTE
Members                          150             145                 119                110               1011
Officers                          84             89                  76                  71               67
Total Partner                    234             234              195                   181               167
Associates                       109             112                 99                 112               94
Total Attorney FTE               343             346              294                   293              2612


Attorney Leverage
Structural (base on FTEs)        .46             .48                 .51                 .62              .56
Applied (based on billable
                                 .43             .52                 .56                 .68              .63
hours)




                                                              1 3%   JV value capture model assumed 105
                                                              2 3%   JV value capture model assumed 285

                                                                           UnitedLex Law Department Consulting   2
               Case 20-03142-KRH    Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24      Desc Ex.
                                         A (Part 1 of 1) Page 65 of 137
Findings
                                                                                     YTD FEB.         Budgeted
                                   2015            2016             2017
                                                                                       2018           Goal 2018
Annualized Billable Hours
Shareholders                       1,757           1,565            1,506               1,413            1,533
Officers                           1,839           1,624            1,549               1,434            1,664
Non-Partner Attorney               1,626           1,712            1,663               1,547            1,725
Associates                         1,437           1,470            1,688               1,590            1,528
All Attorney                       1,670           1,545            1,553               1,451            1,6961
Paralegals                         1,264           1,244            1,163               1,296            1,373


Average Hourly Rate
Shareholder                        $422            $432             $436                $453             $453
Officers                           $337            $345             $358                $373             $373
Average - All Partners             $390            $399             $405                $423             $423
Average - All Associates           $257            $262             $248                $264             $264
Average - All Attorneys            $361            $360             $360                $365             $365
Paralegals                         $170            $170             $164                $173             $173
                                                                 1 3%   JV value capture model assumed 1,589

                                                                            UnitedLex Law Department Consulting   3
               Case 20-03142-KRH    Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24        Desc Ex.
                                         A (Part 1 of 1) Page 66 of 137
Findings

                                                                                   YTD FEB.            Budgeted
                                  2015           2016            2017
                                                                                     2018              Goal 2018
VOTR                           $224,103,630 $213,938,871 $184,427,814            $28,124,293 $182,408,6671

Gross Realization Rate
(Dollars collected / Dollars      72%            74%              78%                 74%                80%
standard logged)


Days Outstanding
                                   133            124              99                  63                 72
(A/R + WIP)




                                                                 1 3%   JV value capture model assumed $163,369,008

                                                                            UnitedLex Law Department Consulting    4
              Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                                       A (Part 1 of 1) Page 67 of 137
Findings
                                                                             YTD FEB.           Budgeted
                             2015            2016             2017
                                                                               2018             Goal 2018
Debt and Capital
Term Loan                 $10,549,760      $11,635,924       $7,000,000        $6,936,430
Credit Line                $7,500,000      $10,000,000       $5,600,000        $5,632,666
Letters of Credit          $2,917,282       $2,474,986       $2,400,000        $2,367,334
Total Debt                $20,967,042      $24,110,910      $15,000,000      $14,936,430


Total Capital             $20,642,000      $22,189,502      $19,470,865      $16,746,785


Leverage Ratio
Total Liability           $67,006,330      $56,622,779      $55,339,000      $65,255,436
Net Equity                $18,172,589      $21,812,790      $13,303,000      $14,269,038
Leverage Ratio               3.69             2.60            4.16              4.57               5.75*


Operating Cash
                          $11,071,162       $6,561,605       $7,168,206        $5,923,599          $500,000*
Balance
                                                                                  * Loan compliance requirement

                                                                       UnitedLex Law Department Consulting   5
                Case 20-03142-KRH    Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24     Desc Ex.
                                          A (Part 1 of 1) Page 68 of 137
Findings
                                                                                   YTD FEB.          Budgeted
                                    2015           2016             2017
                                                                                     2018            Goal 2018
Minimum Level of Excess Availability
Total Gross Availability
                             -                       -           $15,448,049       $19,566,966
(A/R and WIP)
Term Loan Balance                    -               -            $7,000,000        $6,936,430
Revolver Balance                     -               -            $5,628,862        $8,000,000
Excess Availability                  -               -            $2,819,187        $4,630,535       $1,500,000*


Profitability
Revenue                      $163,553,323 $158,820,600 $142,192,969                $16,610,723 $141,917,2481
Expenses                     $107,454,441 $110,811,388 $100,300,892                $14,755,191 $104,621,2002
Profit                         $56,098,882      $48,009,212      $41,892,077        $1,855,532 $37,296,0483
Number of Shareholders              150             145             119               110               101
Profit per Equity Partner           $373,993        $331,098        $352,034            $17,842         $370,1114
                                                            * Loan compliance requirement
                                                            1 3% JV value capture model assumed $142,706,000
                                                            2 3% JV value capture model assumed $109,468,000
                                                            3 3% JV value capture model assumed $33,238,000
                                                            4 3% JV value capture model assumed $316,000



                                                                           UnitedLex Law Department Consulting   6
              Case 20-03142-KRH      Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24         Desc Ex.
                                          A (Part 1 of 1) Page 69 of 137
Conclusions: Interviews
Due Diligence Interviews: CEO, CFO, GC, Chairman of the Board, Name Partner and 5 additional
shareholders

Interview Conclusions:
• Optimistic outlook on the deal
•   Few partner departures that impact profitability, no more departures expected
•   Culture
      •   Shifting towards more institutional model
      •   Cross office and cross client cooperation
      •   Entrepreneurial with appetite for change
•   Key benefits
      •   Opportunity to grow network / cross marketing opportunities (especially corporate clients)
      •   Increased institutional knowledge and processes
      •   Additional experienced personnel with goal of improving key financial metrics including rates and efficiency
      •   Capital contribution back / no capital requirements for partner
•   Critical for Success
      •   Firm investment in additional personnel and operational systems
      •   Concise communication and playbook of action
      •   Leaders living the change by example
      •   Marketing and business development that can communicate value and drive change

                                                                               UnitedLex Law Department Consulting       7
             Case 20-03142-KRH       Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24          Desc Ex.
                                          A (Part 1 of 1) Page 70 of 137
Conclusions: Financial Analysis
Financial Conclusions:
•   LeClairRyan was in default on its bank loan from Wells Fargo in December 2017.
      •   This was primarily caused by an 18% reduction of 26 equity partners in 2017.
      •   An additional 9 partners have departed in 2018 in just the last several months.
      •   December 2017 collections were below expectations resulting in partners not receiving their final 25% draw.
      •   Billable hours, hourly rates, gross realization and days outstanding need improvement as compared to
          relative competition.
•   LeClairRyan switched to Virginia Commonwealth Financial (VCF) in 2018 with higher interest rates
    and less restrictive loan covenants.
•   Currently, the firm is maxed out on credit line and doesn’t have the ability to return capital of $6.8M
    to recently departed partners.
      •   If capital was returned, LeClairRyan would not be in compliance with its financial line at VCF.
      •   If ULX were to return partner capital and pay off term loan, LeClairRyan could still be in a precarious cash
          position.
•   Between 2015 and 2017, revenue decreased by 13% ($21.4M) while expenses only decreased by
    7% ($7.2M) resulting in a profit reduction of 25% ($14.2M) contributing to liquidity and potential
    going concern issues.
•   Given current cash position and requirements, LeClairRyan will likely require an additional cash
    infusion to meet its funding obligations, pay partner draws and be in compliance with the VCF loan.



                                                                                UnitedLex Law Department Consulting      8
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 71 of 137




                        EXHIBIT 5
To:        Gustafson, C. Erik[Erik.Gustafson@leclairryan.com]; LeClair, Gary D.[Gary.LeClair@leclairryan.com]
From:        Case
           Daniel    20-03142-KRH Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24 Desc Ex.
                  Reed[Daniel.Reed@unitedlex.com]
Sent:                                          A (Part 1 of 1) Page 72 of 137
           Thur 3/22/2018 3:05:35 PM (UTC-04:00)
Subject:   RE: Doug Benson Draft Report

 Thanks Erik. The real challenge is liquidity for LR. I was not expecting that ULX would make the capital return, takeover the debt
 (which does not help LR in terms of new liquidity) AND then have to infuse material cash to ensure the firm can survive. Doug’s
 take away from Dwight is that every day begins with a review of cash and serious concern over the current situation. Doug has not
 come across a firm that is in LR’s current cash position, and has expressed serious concern with its status as a going concern. I
 realize you have a very different view, and I need to reconcile that with Doug. The only omission in process thus far was the
 preparation of a pro forma of true cash needs (on multiple levels) of LR. I also did not realize until seeing Doug’s report that so
 many partners have left in just the last few months – and the corresponding impact on growth/recruitment related cash needs.
 Again, a pro forma cash analysis needs to be done asap so I can fully understand beyond our “deal infusion”, how much is needed
 to operate the firm without being in the perpetual red zone.

 When we speak at 5, I would like to confirm what edits, if any, need to be made to Doug’s PPT before I send to members of my
 board and CVC this evening. I think it will make sense for Doug to join given the need to send out the PPT today.
 Dan

 Daniel E. Reed


 Chief Executive Officer
 T: 954.559.2579
 100 Broadway | 22nd Floor | New York, NY 10005
 dan.reed@unitedlex.com
 www.unitedlex.com




 From: Gustafson, C. Erik [mailto:Erik.Gustafson@leclairryan.com]
 Sent: Thursday, March 22, 2018 2:03 PM
 To: Daniel Reed <Daniel.Reed@unitedlex.com>; LeClair, Gary D. <Gary.LeClair@leclairryan.com>
 Subject: RE: Doug Benson Draft Report

 Dan, we appreciate the opportunity to reflect on the report and to comment. We offer the following for your
 consideration in advance of our call.

       1. Return of former partner capital: Our existing partner agreement has longstanding protections in place that put
       strict limitations on returning capital, even in robust times. We have the legal right to delay repaying capital for as
       long as necessary on numerous grounds, including if the payment would cause a loan default. Practically speaking,
       in the near tem, this capital is permanent capital. There is no risk that it would cause a liquidity problem.


       2. Collections cycle. Cash is tight. Some of that is cyclical. We typically empty out our AR and WIP collections
       pipeline in December, which results in draws on our line to cover the cash flow shortfalls in January and February.
       We eventually turn cash positive in the March timeframe. That is what is happening this year, with collections
       significantly improving in March. The historical data shows that consistently since the inception of the firm, and
       this is consistent with the law firm industry.


       3. Headcount: Cash is also tight because we have re-positioned the firm, resulting in a decrease in headcount that
     we now   plan20-03142-KRH
           Case    to reverse. We began
                                    Docadding  lawyers
                                         2-1 Filed      beginningEntered
                                                     10/27/20      last summer, and then
                                                                            10/27/20     put shareholder
                                                                                     16:32:24    Desc Ex.lateral hiring
     on hold in November pending the JV. AIn(Part
                                             our experience, the early
                                                  1 of 1) Page     73 ofmonths
                                                                          137 of a year are when much of our attrition
     occurs. While we are on the sidelines now, we are confident that once we sign, our growth pipeline will allow us
     to rebuild our attorney headcount with accretive and culturally compatible shareholder hires.


     4. Cash management: We fully drew on our $5.6 million line at the end of February in part because we chose to
     maintain our cash balance level at about $6 million of cash on hand. We expect our cash position to continue to
     strengthen throughout the year as in the past. Our March 1st conversion to a PLLC from a C Corp has given us the
     ability to materially reduce our monthly cash burn this year by another $450K per month. This conversion has
     allowed us to reduce partner draws effective tomorrow by more than 20% and allocated bonuses by 30%, because
     even after those reductions, net after tax take home pay will increase by about 10%. The conversion also allows us
     to pay about $30 million in partner draws on a tax deferred basis. Also, the tax deferral creates a significant
     retention incentive through 2023, especially for our biggest producers, because early departure can trigger a
     recapture tax event.


     5. Leverage: We leverage our officers (non-equity partners). Part of our re-positioning was to increase our
     leverage from 1.15 in 2016 (193 non equity attorneys/150 equity partners) to 1.66 in February 2018 ( 183 non
     equity attorneys/110 equity partners). We expect this trend to continue. We believe this largely explains why
     PPP went up 6% in 2017 even though revenues decreased by more than expenses. The reduced net was spread
     over a greater reduced number of partners.


     6. Trend. I am glad that this report was not written in early 2016 when I took over. I was given a mandate to
     reposition the firm, financially and culturally. That mostly involved fixing or transitioning poor fit practices and
     underperforming or over compensated partners, and to a lesser extent, transitioning partners who posed
     management or cultural challenges. We also eliminated many side deals and exceptions, reinforcing our “all for
     one” firm-first approach. Our partners that have left are generally good people, but were not aligned with what
     needed to be done to ensure we had the right platform on which to build. There has been an understanding that
     taking our medicine would be painful financially for the partners for a couple years. It has been painful, but worth
     it. Our internal sentiment is that we now are much stronger and poised to grow and increase profitability. The JV
     will benefit from this repositioning, as we have already addressed many issues that would have been obstacles in
     the change management and EBITDA generation process.


     7. 2017 Performance: we saw the fruits of our 2016 restructuring efforts with our 2017 performance, where we
     achieved a cash profit on lower revenues, and as Doug’s data shows, significantly reduced our debt levels.


     8. VCF: We were candid with VCF in the underwriting process and have maintained constant, open
     communications with it. We moved from Wells because VCF has more flexibility to work with us and to allow us to
     make good long term decisions. The re-positioning was intentional and we were open with Wells far in advance
     that our restructuring efforts would trigger the partner reduction covenant, but their hands were tied when it
     came time to set the renewal terms. VCF became a better solution moving forward than renewing with Wells.
     The cost of the extra interest is well worth the flexibility to run our firm the right way. We have a close
     relationship with VCF that stretches back 20 years and we are comfortable that our relationship with it will
     continue.


Without claiming mission accomplished or suggesting that we don’t have lots of work ahead, LR could continue on its re-
positioned path as a stand alone firm. We would continue to manage our liquidity and get back on the growth path.

Our future is more secure with more upside if we proceed with the JV, and we remain committed to it. It immediately
eliminates our bank
            Case    debt and accelerates
                  20-03142-KRH       Doc our
                                          2-1 cash   generation.
                                                  Filed 10/27/20While   we expect
                                                                     Entered      our cash
                                                                              10/27/20     position to
                                                                                        16:32:24       continue
                                                                                                    Desc    Ex. to
strengthen, the $3M advances line will clearly eliminate
                                           A (Part        any lingering
                                                     1 of 1)   Page 74cash   pressure. More importantly, the JV will
                                                                         of 137
improve our results, enable better growth and, given our starting point, generate a track record that will allow the JV to
share LR’s improvements with other law firms.

As far as the suggestion that we tier the capital infusion, we do not see how we could transfer our back office, undertake
the requisite change management, create partner excitement and manage our VCF relationship unless we pay off the
debt and address the return of partner capital. We also do not see a way to sign later than March 30 or close later than
April 29. We are deep in our partner approval process, we have to turn the growth faucet back on and we need to
eliminate the uncertainty and distraction, end our mounting tax accounting and outside costs and redirect productive
resources away from the documentation and approval process back to production.

If after considering our comments you still have concerns, a quick and simple solution that works on your end and ours
would be in order. If you believe it would be necessary, we would suggest 50% of capital be returned at closing and 50%
in one year. If a partner leaves after closing, their remaining capital would be subject to return under our restrictive
partner agreements. That delayed return, coupled with the potential for tax recapture on their 2018 distributions and
the loss of their equity incentives, as well as the positive attributes of increasing success through our collaborative
efforts all would act as incentives to stay.

We hope our comments, coupled with this suggested change, will get this over the goal line.

We look forward to talking to you later today.

Sincerely, Erik
C. Erik Gustafson
Attorney at Law
LECLAIRRYAN
2318 Mill Road, Suite 1100
Alexandria, Virginia 22314
(703) 647-5902 Direct
(703)-684-8075 Fax
(703) 307-2270 Mobile
Erik.Gustafson@leclairryan.com
https://www.leclairryan.com

Please consider the environment before printing this email.

From: Daniel Reed [mailto:Daniel.Reed@unitedlex.com]
Sent: Wednesday, March 21, 2018 11:14 PM
To: Gustafson, C. Erik; LeClair, Gary D.
Subject: Doug Benson Draft Report
Importance: High

Erik and Gary, earlier this evening I received the attached draft of Doug’s report he will be submitting to CVC late tomorrow or
Friday; it is concerning and creates challenges for me in its current form. I had Doug walk me through it and I would like to have a
call among the four of us on Thursday. Doug’s findings and conclusions paint a picture different than I expected re: LeClairRyan’s
current liquidity. Doug goes as far as to raise a question of going concern given current obligations and being at the limit of its
credit line and partner stability. Quite frankly I did not realize that cash was as tight as indicated – which raises questions in my
mind re: logical uses of funds over the next six months.

CVC and my board will question why we would provide funds for any purpose other than to ensure sufficient liquidity to prove that
the firm is in fact on the right path. The numbers are challenging regardless of assertions that 90+% of the partners that have
departed in recent times were “bad eggs”. Before the three of us speak with members of UnitedLex’s board and/or CVC, I would
like to confirm the points to be made in the face of Doug’s report – and what modifications, if any, should be made to the report
before submission. We also need to discuss the potential of a tiered structure of cash infusion to ensure LeClairRyan has the fuel
to expand before funding is used for any other purpose, or that there is at least some balancing of use of proceeds.

I will free up from meetings in Tysons at 1pm on Thursday. Please let me know if 1pm can work, or the next open slot, to speak
with Doug and me.
              Case 20-03142-KRH           Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                   Desc Ex.
                                               A (Part 1 of 1) Page 75 of 137
Dan

Daniel E. Reed


Chief Executive Officer
T: 954.559.2579
100 Broadway | 22nd Floor | New York, NY 10005
dan.reed@unitedlex.com
www.unitedlex.com




* This e-mail may contain confidential or privileged information. If you are not the intended recipient, please notify the sender
immediately by return e-mail with a copy to emailadministrator@leclairryan.com and delete this e-mail and all copies and
attachments.
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 76 of 137




                        EXHIBIT 6
Case 20-03142-KRH      Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24           Desc Ex.
                            A (Part 1 of 1) Page 77 of 137




CONFIDENTIAL

TO:         Members

FROM:       Erik Gustafson and Andy Zappia

DATE:       March 19, 2018

RE:         Project ULX Executive Summary for Members



Project ULX is the proposed business alliance between UnitedLex (“ULX”) and
LeClairRyan PLLC (“LR”), through a joint venture structure. This alliance is designed to
provide LR with a significant competitive advantage in the legal industry, providing for
an enhanced opportunity for increased success for the next decade and beyond. It
provides avenues and resources for continued improvements in client service, while
providing a stronger economic foundation upon which to grow the depth and breadth of
our practices and the size of LR overall.

The process of designing and negotiating this alliance has been led by our CEO, Lead
Manager and our Administrative Leadership, and has been supported by our corporate
and tax colleagues, who have employed their drafting, insight and deal experience to
this transaction. Our Board has standalone authority to approve most aspects of this
transaction, but one key deal element, namely the upfront loan LR will receive as part of
the transaction, is subject to Member review and approval. Members will also be asked
to affirm their general support for the deal and its objectives. As discussed below, the
loan LR will take from ULX, or one of its affiliates, is non-recourse to our Members and
no payments will be due on the loan for the first five years after closing. The deal is
structured so that the value we build as part of this business alliance will be credited
against the loan amount. Based on current projections, the value we should build in this
alliance would be more than sufficient to satisfy the loan.

We believe that as part of this alliance, we will be able to increase our profitability and
growth of LR. The alliance will also allow us to present an attractive platform to both
clients and potential laterals. For lateral recruitment, the alliance will also allow us to
have only a minimal paid-in capital requirement, which should aid growth. The alliance
will also give our Members an equity upside opportunity in the success of the joint
venture, allowing our Members to get the type of equity benefits that many of our
corporate client contacts have. We think all these benefits will solidify growth and help
us retain our talent.

The Board is in the process of reviewing all of the deal terms (separate from the loan
item), and intends to give final approval to those other deal terms by March 30. On a

MEMORANDUM
Case 20-03142-KRH      Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24            Desc Ex.
                            A (Part 1 of 1) Page 78 of 137
March 19, 2018
Page 2

parallel track, the Board has recommended the loan element for Member approval. We
are now coming to the Members to brief you on the overall terms of the transaction and
to seek approval of the loan element, so that we can sign deal documents by the
targeted signing date of March 30th. The deal documents will not be signed unless the
Members have approved the loan, and likewise the loan documents will not be executed
unless the Board has approved all of the other aspects of the transaction.

If approved by the Board and Members, we intend to sign all of the deal agreements on
or before March 30, 2018. We will then continue efforts to bring the joint venture live, at
which point the loan will be funded. The goal is to bring the joint venture live by no later
than May 1, 2018, but we hope to achieve that earlier, if possible.

Lastly, we have not concluded negotiations with ULX on all deal elements, but we
expect any changes in deal terms as we approach agreement execution to be
consistent with this summary. If there are any material inconsistent changes, Members
will be advised.

                                       Who is ULX

ULX is a non-law firm enterprise legal services provider. ULX was founded in 2006 with
a business objective to improve the performance of leading corporations, law firms, and
academic institutions. Since then, more than 2,000 attorneys, engineers, and
consultants across four continents have deployed varied programs that deliver business
solutions resulting in risk mitigation, efficiency improvements, and cost optimization for
clients. LR has a long history with ULX, including the prior transfer of our Discovery
Solutions Practice to ULX, and our former partner Jeff Brown continues to serve in the
management of ULX.

ULX operates in the following service areas:

   �   Litigation support: Litigation Support, eDiscovery, Document Review,
       Investigations
   �   Law Department Consulting: Vision and Strategy Articulation, Operational
       Effectiveness, Internal Resource Optimization, Outside Counsel and Vendor
       Management, Technology Strategy and Utilization, Operational Support and Staff
       Augmentation
   �   Intellectual Property: Patent Litigation Solution; Patent Licensing & Monetization;
       Prior Use, Prior Art & Invalidity Analysis; Trademark Solutions
   �   Digital Contracting Solutions: Policies, Templates and Playbooks, Drafting and
       Negotiations, Contract and Subcontract Management, Contract Enforcement,
       Audits, Reports and Governance
   �   Cybersecurity: Risk Assessment, Incident Response, Forensics, Managed
       Security Services
Case 20-03142-KRH     Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24          Desc Ex.
                           A (Part 1 of 1) Page 79 of 137
March 19, 2018
Page 3

ULX Offices:

   �   Overland Park, Kansas
   �   Atlanta, Georgia
   �   Austin, Texas
   �   Cincinnati, Ohio
   �   Columbus, Ohio
   �   Gainesville, Florida
   �   Lenexa, Kansas
   �   Miami, Florida
   �   New York City, New York
   �   Papillion, Nebraska
   �   Richmond, Virginia
   �   San Jose, California

International:

   �   Bangalore, India
   �   Gurgaon, India
   �   London, United Kingdom
   �   Sydney, Australia
   �   Tel Aviv, Israel
   �   Toronto, Canada
   �   Wanchai, Hong Kong
   �   Singapore

                              General Alliance Structure

The alliance is structured through an entity called ULX Partners LLC, a Delaware limited
liability company, co-owed by LR and ULX (the “JV”). A summary of the JV terms, as
embodied in the JV Limited Liability Company Agreement (the “Operating Agreement”)
is provided below. The operating relationship between the JV and LR is governed by a
Master Services Agreement (“MSA”), also summarized below. Finally, a key
component of this structure is replacing our current debt facilities and repaying our
current capital to Members with a single loan from ULX, or one of its affiliates, that is
non-recourse to Members (the “Loan Agreement”). The Loan Agreement is likewise
summarized below. The proceeds of the loan will also close an approximately $900K
funding gap in our deferred compensation plan, allowing us to pay out all vested dollars
in that plan by December 31, 2018, the earliest allowed date under IRS regulations. It is
also projected that the loan and other aspects of the transaction will significantly
improve our cash flow.

Under this transaction, we the Members remain the sole owners of LR, and LR remains
an independent law firm. ULX is not acquiring us. We will continue to govern of our
operations, elect our leadership, set our compensation, approval lateral or promoted
Members, and will be responsible for directing and delivering excellent legal solutions
Case 20-03142-KRH      Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24          Desc Ex.
                            A (Part 1 of 1) Page 80 of 137
March 19, 2018
Page 4

and services to our clients. This alliance, however, will enhance our ability to do those
things, as well as create new opportunities to source and grow client relationships.

                                        The MSA

This agreement between LR and the JV generally sets forth the responsibilities and
obligations the JV has to provide business support services (the “Services”) to LR, LR’s
responsibilities and obligations to engage with the JV in the provision of those Services,
and to compensate the JV for those Services. The key provisions of the MSA are as
follows:

   � Term. Ten years, with two automatic extensions of an additional five years each,
     unless the MSA is terminated early in accordance with its terms (whether for
     Cause or for convenience), or if a party elects not to extend beyond the initial ten
     year term or an extension thereof.
   � Termination Assistance. The JV will be obligated to provide assistance to LR
     following any termination or expiration so that LR can transition the Services to
     alternative providers.
   � Invoicing. The MSA sets forth an invoicing model and the general expectations
     for the amount of EBITDA (free cash flow) the JV/ULX will garner attributable to:
     (i) the invoiced fees to LR for the Services, and (ii) EBITDA relating to business
     referred by LR to the JV/ULX for document review, IP services support, etc.
     There is a termination fee if LR terminates for convenience and moves its
     business to another omnibus service provider. The invoiced fees relate to the
     following areas of improvement that we anticipate the JV and the overall alliance
     with ULX will be able to achieve:
          o Production – Improvements to our rates, hours, billings and collections.
          o Operations – Optimizing platform services (finance, HR, benefits,
              marketing, lateral growth, etc.).
          o Capital Efficiency – no interest payments or repayments of principal on the
              loan, and repayment of current preferred and common capital obligations
              to Members.
          o Growth – accelerating our growth, expanding revenues going to the JV.
          o Efficiency and productivity. – we anticipate on a going forward basis
              changes and updates to aspects of operations, governance systems, and
              fiscal year that will reduce Members’ non-productive time commitments
              and improve efficiency to achieve maximum benefit from the deal
              structure. We also expect higher work flow and correspondingly higher
              utilization from our current timekeepers. We will need to make some
              updates to our PLLC documents to address certain aspects of the
              transaction. Members and all timekeepers will be expected to embrace
              and support these new structures to maximize the return for LR and the
              JV.
   � EBITDA Expectations. Measured in the aggregate, from both invoiced fees and
     business referred during each Fiscal Year (planned to be April 1 through March
     31), provided that we are meeting or exceeding the mutual goals we have set out
Case 20-03142-KRH      Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24         Desc Ex.
                            A (Part 1 of 1) Page 81 of 137
March 19, 2018
Page 5

     (roughly 3% year-over-year improvement from what we would otherwise achieve
     without the assistance of the JV’s services and support):
         o Years 2-5 - $15 to $20 million each year.
         o Years 6-10 - $20 to $30 million each year.
         o As discussed below, these payments go towards the calculation of the
           First and Subsequent Target Amounts, which will be used to retire the
           loan, cover taxes, and provided that the amounts exceed those
           thresholds, will be available as further payouts to our Members.
   � Standard Provisions. Standard reciprocal provisions relating to confidentiality,
     indemnity, limitations of liability, arbitration of disputes, etc.
To the extent that we achieve these goals or exceed them, an increasingly large amount
of profit can be distributed as Member compensation.

                 MSA Operations and Going Forward Considerations

The underlying intention of this alliance is to allow us to better achieve and exceed the
mutual goals established under the MSA. In so doing, everyone benefits short term by
generating more profit to be distributed to Members, and in the long term by increasing
the Initial and Subsequent Target Amounts (detailed below). Our goal is simple –
improved performance. This is not a free lunch. To maximize benefit of this alliance,
LR and our Members will need to embrace innovation, generate more work, work harder
than our current pace, improve our policies and require compliance with them, and raise
our game overall. We need to eliminate time and effort devoted to things that do not
move us forward. To that end, we will re-examine our relevant policies, procedures and
operations to make sure they are all aligned with achieving our financial and alliance
goals.

                           JV and JV Operating Agreement

Generally, the JV will house most of LR’s non-attorney/patent agent staff and
administrative functions as they exist now, will build additional resources for practice
and management support, and will provide additional assistance in business
development, pricing, legal process improvements, and technology. The JV will be
staffed by our existing team, with growth and improvements over time utilizing ULX’s
resources and ULX’s additional experience and capabilities in collateral legal operations
and client services.

Executive leadership of the JV will be provided initially by a steering board that will
include our CEO, as well as Dan Reed, ULX’s CEO. There may be one or two
additional advisory board members. ULX will be the managing member of the JV. The
senior day-to-day leadership within the JV will be comprised of our current Chief
Administrative Officer, Jen Mistal, together with new professional executive hires,
including a Chief Practice Officer and a Chief Pricing Officer. The expense of these
new positions is part of ULX’s investment in the JV. Over time, it is certain that there
will be additional personnel and resources added to the JV or collaborative sharing with
Case 20-03142-KRH      Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24           Desc Ex.
                            A (Part 1 of 1) Page 82 of 137
March 19, 2018
Page 6

ULX personnel, particularly with respect to program and process management, pricing
and business development support.

With respect to our existing colleagues who will join the JV, nothing is intended to
change with respect to their roles, responsibilities, reporting structure, compensation, or
where they sit. ULX’s current employee benefits are slightly different, but we hope to
minimize changes there as well over time. Our valued staff members will continue to be
an integral part of supporting LR and our client services. Their pay stubs and related
benefits will come through the JV. We would otherwise not expect any material
changes, other than those that would naturally recur in our typical business cycle over
time. We have an advanced rollout plan to explain these changes and the new
structure to our team members, if this transaction is approved.

As described above with respect to the invoicing provision of the MSA, prospectively LR
will be invoiced for the JV’s Services, including those costs and expenses for personnel
and services that we will migrate to the JV. Functionally, rather than LR paying for
those services ad hoc every day as it does now, the JV will invoice LR in a lump sum of
accumulated services at the end of each month, generally on a net 30 day basis for
payment. This should initially assist with short term cash flow, and more regularize our
support cost and payment cycle. The deal is structured so that LR’s costs for our
current staff services will remain proportional to what LR pays now, meaning we will not
pay a premium back to the JV for the services from our team members who will be
housed in the JV.

It is contemplated that going forward, additional law firms will sign separate master
services agreements with the JV, eventually creating a constellation of law firms with
contractual relationships with the JV (but not with each other). However, the JV will
initially be focused on a successful launch of the relationship with LR before
approaching other firms to join the constellation.

Appendix A of JV Operating Agreement – Target Amounts and Redemptions. A very
important additional benefit for our Members that has been negotiated as part of the
alliance is the creation of an Initial Target Amount ($60-$80M) and Subsequent Target
Amount ($20-$30M) of value. These Target Amounts may be higher or lower based on
LR and JV performance and growth. At 5 and 10 years, the actual Target Amounts
realized, adjusted by our then outstanding loan balance and an allocation to address
taxes resulting from distributions satisfying the loan payment (25% of the repayment
amount), will then result in Initial and Subsequent Target Amounts distributable to LR
Members. The dates of the First and Subsequent Target Amounts are intended to be
on the 5th and 10th anniversaries of launching the JV.

To the extent that the actual Target Amount is less than the then current loan balance,
the loan automatically rolls over with a maturity date in 2028. The Loan Agreement is
discussed below.
Case 20-03142-KRH      Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24            Desc Ex.
                            A (Part 1 of 1) Page 83 of 137
March 19, 2018
Page 7

The First and Subsequent Target Amounts available for distribution, if any, will be
distributed to Members based on interests (termed “Participations”). Members will be
allocated initial Participations by the Board by the closing date. The Board will
determinate how to allocate Participations. In general, we expect that allocations will
likely be made based on a combination of certain pro rata allocations to all Members,
together with allocations of Participations based on three-year performance metrics, and
contributions to leadership and closing the transaction, along with a portion reserved for
future allocations.

Participations will vest as of the date of allocation to a Member. If a Member leaves LR
prior to the 5th and then 10th anniversary dates for redemption, the value of that
Member’s Participations held will be determined as of the immediately preceding
anniversary date. Since the Initial and Subsequent Target Amounts are calculated on
an additive basis each year, it is unlikely that the Participations will have much, if any,
value until closer to the 5th anniversary date when the increasing value of the Initial
Target Amount should begin to be greater than the amount of the outstanding loan and
gross up to cover the allocated taxes. We are also looking at a “good leaver”
mechanism where Members who leave LR for in-house positions with clients, retirement
at a specified age or later, judicial positions, etc, can have a means to maintain the
potential value in the Participations.

                                    Loan Agreement

The financing element of the transaction contemplates a loan in an amount to provide
for: (i) replacing our current indebtedness, including our operating line of credit, our one
remaining term loan, and our letters of credit used as lease security for some of our
offices; (ii) repaying our current capital obligations to Members; (iii) covering the
approximately $900K funding gap in our deferred compensation plan; (iv) addressing
client cost advance and reimbursement needs; and (v) any tax liabilities incurred in
connection with either our contribution to the JV at closing or the distribution to
Members in year 5 following the closing. We may also use some of the loan proceeds
for near term opportunities for lateral growth and office expansion. Although the exact
amount of the loan is still being finalized, the Loan Agreement is materially complete
regarding the terms of the loan. For those reasons, conditioned upon no material
change and further conditioned on Board approval of the remaining deal documents in
their final form, the Board has approved and is recommending to Members to grant
authority to borrow up to $45M under the Loan Agreement. If there is a material change
in any of the terms or provisions in the Loan Agreement, we will come back to the Board
and Members for approval.

This loan is non-recourse to our Members. The loan is secured by a first lien on all of
LR’s assets, including A/R, WIP and LR’s interest in the JV. With the exception of the
JV interest (which does not currently exist), this is the same loan security provided for in
our current debt facilities. The loan will accrue simple interest at 7% (meaning it does
not compound, including annually), payable on the repayment date in 2023. This is the
same current rate on our current debt facilities, but the current rate is variable and may
Case 20-03142-KRH       Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24           Desc Ex.
                             A (Part 1 of 1) Page 84 of 137
March 19, 2018
Page 8

increase, is due on a current basis, and compounds. Overall, the terms of the loan as
part of this transaction are more favorable than our current debt facilities.

The Loan Maturity Date is initially June 30, 2023. Provided that the MSA has not been
terminated in the interim, the loan is then repaid through the process described above
with respect to the Initial Target Amount and Subsequent Target Amount. If the First
Target Amount is insufficient to satisfy the entire loan, the amount available will first
reduce the amount of the indebtedness related to capital repayment, then to the amount
remaining on the debt funding. Any remaining balance will then automatically be rolled
over, extending the maturity date another five years to coincide with the valuation of the
2028 Subsequent Target Amount. If the Subsequent Target Amount is insufficient to
pay any further remaining balance, the amount of the loan attributable to the capital
repayment would be forgiven, and all other amounts remaining would be payable on the
fifth anniversary of such date (i.e. 5 years after that date that is 10 years from closing).

The representations, warranties and covenants in the loan agreement are based on the
terms in our loan from our current lender, but revised in our favor to eliminate typical
lending terms related to financial and negative covenants.

                                  Ancillary Agreements

As part of this business alliance, LR would also enter into several additional agreements
ancillary to the key agreements summarized above. Those ancillary agreements are
summarized as follows:

Shared Personnel and Services Agreement (“Support Agreement”). This is a standard
intercompany support agreement between the JV and ULX that enables the JV to
acquire certain services from ULX so that it can, in part, provide services to LR under
the MSA. The Support Agreement is necessary because the JV may not staff every
function within the JV either initially or over time. Rather, certain services, such as legal
and risk management support and other back office operations of the JV, may be
supported or provided by ULX from time to time.

Contribution Agreement. This agreement between LR and the JV relates to LR’s
contribution to the JV of certain of its tangible and intangible assets. The Contribution
Agreement is necessary to: (i) migrate LR’s “Platform” from LR to the JV; and
(ii) demonstrate the consideration LR is delivering to the JV (either by transfer or
license) in exchange for LR’s interest in the JV. Standard representations, warranties,
indemnification provisions for an agreement of this nature apply.

Subscription Agreement. Standard agreement between LR and the JV whereby LR
subscribes for its Class B Membership Interest in the JV. Standard representations and
warranties apply.
Case 20-03142-KRH       Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24             Desc Ex.
                             A (Part 1 of 1) Page 85 of 137
March 19, 2018
Page 9

                                  Equity Grant Program

Another facet of this alliance is creating the ability for LR to subscribe to ULX stock
annually, projected to be in an amount of 8-10% of Member compensation. While the
details of this are still being finalized, the goal is to commence the program in March
2019. This program would generate four underlying opportunities for Members: (i) an
opportunity to have access to a security with a stated minimum value that might
increase in value at the date of sale; (ii) enabling the ability of our Members to receive
value in a security that would be taxed at a capital gain rate; (iii) creating certainty with
respect to the payment of a portion of year-end value as this would be locked in at the
beginning of the year; and (iv) increasing our EBIDTA contribution, thereby increasing
the Initial and Subsequent Target Amounts.

                                      Ethics Opinion

We have individually engaged Hinshaw & Culbertson, LLP (“Hinshaw”), our long-time
outside ethics counsel, for an opinion for the benefit of LR confirming that the overall
proposed transaction and deal structure are legal and ethical, as well as providing any
other guidance relevant to our processes, procedures or operations going forward with
respect to this alliance. Hinshaw is currently working on the opinion letter, but has also
been involved in the development of the deal structure from the outset, and we have
revised and updated the deal structure based on their continuing advice. ULX has
separately engaged Hinshaw, as well as other counsel, for its own benefit and opinion.
The final execution of deal documents and approval of the Loan Agreement are
contingent upon receiving a satisfactory and final opinion letter supporting this
transaction.

                                 PLLC Conversion Issues

It is our present intention to either pay the PLLC Conversion Tax Liability in July in full or
to reach agreement with the IRS to pay that tax liability over time. The improved cash
flow from this ULX transaction will aid that effort. In addition, as of our performance and
cash flow improves, the Board will determine how and when to increase the current
55% draw percentage on the tax deferred draws to Members to a higher percentage. If
our performance warrants, the Board would like to move the draw percentage for our
tax deferred draws to 62%. Also, we are projecting that the recapture tax on a portion
of the tax deferred benefit from the PLLC conversion will sunset in 2023 when we
achieve the Initial Target Amount, as discussed above. Finally, we will also be
transitioning to Member payments being made twice monthly, rather than the current bi-
weekly schedule. That will likely occur in May or early June.

We hope you find this summary useful and share the Board’s and Leadership Team’s
enthusiasm for what this alliance may mean to the Firm, our clients and colleagues
joining the JV. As noted, to the extent there are material developments, we will keep
you in the loop. We hope you can attend the upcoming Member meetings where the
alliance will be discussed in greater detail. In the meantime, please be mindful of the
Case 20-03142-KRH     Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24         Desc Ex.
                           A (Part 1 of 1) Page 86 of 137
March 19, 2018
Page 10

sensitive nature of the information we are sharing with you and thank you for your
attention to this important opportunity.
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 87 of 137




                        EXHIBIT 7
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 88 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 89 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 90 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 91 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 92 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 93 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 94 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 95 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 96 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 97 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 98 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                         A (Part 1 of 1) Page 99 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 100 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 101 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 102 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 103 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 104 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 105 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 106 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 107 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 108 of 137




                        EXHIBIT 8
Case 20-03142-KRH               Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                 Desc Ex.
                                    A (Part 1 of 1) Page 109 of 137
UnitedLex Confidential & Proprietary

DRAFT 1.0

                                                                                          October 10, 2017


                       LeClairRyan (“LR”), UnitedLex (ULX) & Marshall Denning (“MD”)
                                        DRAFT Strategic Engagement
                                             Summary of Terms

   1. Key Goals for LR: The ULX-LR strategic relationship is designed to provide LR attorneys i) a
      greater range and depth of services for LR clients, ii) a greater financial benefit in terms of wealth
      creation and security, and iii) a more competitive advantage in a legal environment that
      continues to evolve with increasing competition from new and old sources.

   2. Engagement Enablers: Under the strategic relationship with ULX and MD, LR attorneys & clients
      gain:
            a. Elite IP, Corporate, Cyber Security, and Litigation domain and technical expertise and Six
               Sigma project management
            b. Broader and deeper solutions for clients
            c. Equity that has significant value (financial sponsor is JP Morgan Private Equity)
            d. Conversion of ordinary income to long-term capital gain
            e. Flexible structure that mitigates potential legal and/or business conflicts
            f. Synergies from centralized and leveraged (scaled) shared services support, including HR,
               IT and Finance/Accounting, using robust technology
            g. Optimal matching of resource skill level and task at the paralegal, associate and partner
               levels
            h. A global business development team and marketing expertise / technology
            i. Access to the ULX global list of Fortune 500 clients and related case/matter pipeline
            j. Global presence, reach and growth strategy

   3. Responsibilities of LR:
          a. Commit to executing a mutually agreed upon operating plan including, among other
              things, shared services and attorney staffing optimization, as well as administrative and
              infrastructure rationalization
          b. Continue to support existing clients and source new clients in order to maintain and
              expand client engagement activity
          c. Engage in cross selling, co-marketing, horizontal referencing and vertical integration in
              coordination with (and in support of) ULX service offerings and business opportunities,
              as permitted by (and not in breach of) applicable ethical requirements and laws
          d. Determine needed ratio of transfer pricing components

   4. Legal Structure: LR to be merged into MD and operate, in part, under a Master Services
      Agreement (“MSA”) with ULX pursuant to which the rights and obligations of each party will be
      defined. ULX will invoice, per Strategic MSA terms, for services provided. The Strategic MSA will

                                                     1
Case 20-03142-KRH               Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24                Desc Ex.
                                    A (Part 1 of 1) Page 110 of 137
UnitedLex Confidential & Proprietary

DRAFT 1.0

        have an indefinite term with appropriate performance level requirements and an oversight board
        comprised of MD leadership (including one or more current LR leaders) and ULX leadership.

   5. Economic Elements:
          a. Partner (current and former) capital accounts (preferred and common) at LR to be
             repaid as follows: X% of common stock within 30 days of merger closing and the balance
             of common and preferred stock within 12 months of merger closing.
          b. Elimination of capital contribution requirement to join firm as a stockholder/partner
          c. Current LR equity partners will retain same or better cash compensation structure as
             experienced pre-merger
          d. LR equity partners will receive an up-front payment (“Distribution Amount”) comprised
             of a mix of cash and equity in ULX, as determined by the LR Leadership and subject to
             the approval of the MD Leadership. The Distribution Amount is in addition to the return
             of all current LR capital account amounts.
                     i. The Distribution Amount will equal $____ subject to performance expectations
                         over 4 years (performance levels will have wide collars to provide comfort that
                         what is expected is “usual course” performance and associated fluctuations)
                     ii. The Distribution Amount will be calculated based on the ability to drive
                         efficiency gains of between 12%-15% of LR TTM revenue via:
                              1. Optimization of shared services functions and infrastructure
                              2. Attorney resource utilization and rationalization efficiency
                              3. Equity partner allocations
                     iii.          Amount derived from points 5.d.ii.1&2 above will be part of a trust to
                         be disbursed at the discretion of the MD leadership; amount derived from point
                         5.d.ii.3 above will be part of designated special partner accounts
          e. Opportunity to generate additional income via service expansion opportunities due to
             enhanced capability in areas such as cyber security, intellection property, contract
             management, discovery, and consulting as permitted by applicable ethical rules and law.

   6. LR Management Benefits:
          a. Significantly reduce burden of managing shared services functions
          b. Mitigate potential business conflicts by shifting work within ULX network
          c. Eliminate free agency risk, which currently drives less optimal decisions and poor
             utilization management
                    i. Partners motivated by equity to think long term and more strongly align with
                        the “team”
                    ii. Management empowered with new capital to drive “good to great” behavior
                    iii.         Materially enhance ability to recruit key talent from, or in competition
                        with, large, global firms




                                                    2
Case 20-03142-KRH               Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24              Desc Ex.
                                    A (Part 1 of 1) Page 111 of 137
UnitedLex Confidential & Proprietary

DRAFT 1.0



   7. Answers to Potential Questions
          a. Is there any actionable basis for State Bar Association opposition?
                    i. Fully compliant with Rules of Professional Conduct
                    ii. Ethics opinions from:
                            1. Hinshaw Culbertson
                            2. Pillsbury Madison
                            3. Professor Bruce Green of Fordham University Law School, where he
                                 directs the Louis Stein Center for Law and Ethics. Bruce was also past
                                 chair of the NY State Bar Association’s Committee on Professional
                                 Ethics.
          b. Is partner discretion compromised?
                    i. Partner maintains control of her/his core practice of law activity; support may
                        be modified to achieve greater efficiency without compromising the result;
                        partner must address client best interest.
                    ii. The core practice of law is not affected.
          c. Is there any brand-based loss in value in shift from LR to MD?
                    i. No, to the contrary, LR attorneys will have an enhanced brand/prestige
                        experience as part of MD (what was built at LR strengthens due to unique
                        synergy).
                    ii. This engagement is about the evolution and democratization of law.
                    iii.         We can be creative and forward-thinking about our joined brand since
                        we are creating a new legal services model.
                    iv.          We will be backed by a blue-chip banking team, unlike all other law
                        firms.
                    v. Pro bono and charitable investments will be maintained, if not increased.
                    vi.          Advancement of law school alliances and residency programs, along
                        with superior training and development programs, demonstrate the parties’
                        collective commitment to improving the legal ecosystem

   8. Timeline: The Strategic MSA will be signed no later than _______, 2017. Planning and execution
      will commence by ______, 2017 or ________ 2018.

   9. Other Material Terms and Conditions:
          a. Confidentiality – all discussions to remain confidential until a mutually agreed upon
             date
          b. Other




                                                   3
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 112 of 137




                        EXHIBIT 9
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 113 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 114 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 115 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 116 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 117 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 118 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 119 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 120 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 121 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 122 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 123 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 124 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 125 of 137




                      EXHIBIT 10
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 126 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 127 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 128 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 129 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 130 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 131 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 132 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 133 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 134 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 135 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 136 of 137
Case 20-03142-KRH   Doc 2-1 Filed 10/27/20 Entered 10/27/20 16:32:24   Desc Ex.
                        A (Part 1 of 1) Page 137 of 137
